                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )        Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)


                     DECLARATION OF PLAINTIFF ELISHEVA ARON


Elisheva Aron of Jerusalem, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

        1.      I am an American citizen and was born in Houston, Texas on February 11, 1973.

        2.      I am a resident of Israel and currently live in Jerusalem.

        3.      My ex-husband, Avishai Reuvane, is also an American citizen.

        4.      In 2001, before we met, Avishai and I both immigrated to Israel individually.

Each of us came here alone and without any family or friends.

        5.      We met in Israel and got married in 2003.

        6.      We are the parents of Ben Tzion Reuvane, who was born on April 20, 2008.

        7.      In July, 2006, Avishai and I were living together in Tzfat. We had divorced in

2005, but at that time were making an attempt at reconciliation.

        8.      On July 12, 2006, when Hezbollah started firing rockets at civilians cities in

northern Israel, including Tzfat, I began feeling truly afraid for our well being. Sirens and

explosions were heard constantly around us, and we didn't have a bomb shelter in our house or

close by. I was utterly terrified.
       9.      On July 13th, the second day of the war, a katyusha rocket fired by Hezbollah

from Lebanon hit the roof of the house next to ours. The explosion was devastating and everyone

in the area was shocked.. Having a missile hit so close to us only further deepened my anxiety

and fear.

       10.     Later that day, when Avishai went into the office in our house, another rocket fell

and struck our neighbor’s house. The rocket hit the neighbor’s house directly on the other side of

the office wall where Avishai was. The intensity of the impact, which occurred just less then 10

feet from where Avishai was standing, threw him across the room and into the other wall. The hit

knocked him unconscious and he sustained several injuries as a result of it. The impact of the

rocket broke many of the windows in our home.

       11.     After Avishai was injured, our sense of distress and the overwhelming fear for

our lives led us to flee Tzfat in the middle of the night. We decided to go south to Jerusalem

where the rockets couldn't reach us. We were instructed by the government to leave everything

as it was. They told us that we couldn’t repair the broken windows until after the war ended. We

did not have time to board them up, and so we left. It was impossible to stay there in the

condition that our home was in.

       12.     Since we were both relatively new to the country and didn't have family or many

friends, we couldn't find a decent place to go to. Moreover, we couldn't afford to pay for

alternative housing since we had very little money. Our bank, which was located in Tzfat, was

closed due to the on-going war and there was no one we could speak with about either taking out

a loan or receiving an extension of credit on our account.




                                                 2
        13.     Ultimately, we were given keys to a friend's apartment in Jerusalem. Sadly the

apartment was completely empty and unfurnished. I had to sleep on the floor the entire duration

of the war.

        14.     That night, after we got to Jerusalem, the reality of the state of our lives became

even more unbearable. Avishai decided to go to the old city and visit the Western Wall. He felt a

compelling urge to visit this holy site and pray following the horrific events of that day. When he

arrived there he encountered a couple of Arab men who were determined to harass and tease

him. They made offensive comments about his being Jewish while referring to the rocket attacks

in the north and his injuries. Avishai, who had always been a peace loving, calm, and completely

non-violent person, engaged in a physical fight with the two men. He just lost control. This

uncharacteristic decision was obviously a reaction to the events of that stressful day. This event

led to his arrest and ultimately to his year long incarceration in jail.

        15.     After his arrest, the feelings of solitude and helplessness were almost too great to

bear. On top of barely speaking the Hebrew language and not knowing anyone who could help or

assist me, my life partner had been thrown in jail and I was left to deal with the situation

completely on my own.

        16.     Due to the trauma I experienced, I couldn't return to Tzfat even after the war

ended. I was constantly afraid of being killed in a terror attack. The feeling of safety and peace I

once had there was now lost forever.

        17.     The rocket attacks left me with substantial financial difficulties. While I was in

Jerusalem, not only were living expenses significantly higher than in Tzfat, but I also had to

continue paying rent to my landlord in Tzfat. Worse, the war left me without any income.




                                                   3
       18.     Before the rocket attacks, I worked for a company in Tzfat organizing

conventions primarily for tourists visiting Tzfat. The war brought tourism in Tzfat to a grinding

halt and the Tzfat branch of our company that had previously been extremely successful,

especially in the summer months, was forced to completely shut down. Tourists were afraid to go

to Tzfat during the terrorist attacks and that situation lasted even several months after they ended.

My place of employment was almost entirely dependent on tourism and a large portion of its

annual income relied on its summer business. As of a result of the great financial loss they could

not afford to pay me my salary or any compensation even later on.

       19.     The rocket attacks took a great toll on me. My family was destroyed; Avishai and

I couldn't get back together after the year he spent in jail and all that had happened to us, even

though we tried several times. He is a changed man – for the worse. I lost the sense of security I

once had and suffered great emotional, financial and mental trauma. Unfortunately, due to my

difficult financial state, and the time and energy it took to try and put my life back together by

resettling in a new city and finding a new job, I was not able to seek psychological counseling or

other professional help. Without this help, I continue to feel the effect of the trauma I underwent

every day and probably will for many years to come.



I declare under the penalty of perjury of the United States of America that the foregoing is true
and correct.



Executed on March 29, 2012                    _________________________
                                                    Elisheva Aron




                                                 4
Divider page
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )        Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)


                   DECLARATION OF PLAINTIFF BRIAN ERDSTEIN


Brian Erdstein, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

       1.      I am an American citizen and was born in Detroit, Michigan in 1970.

       2.      I am a resident of Israel and live in the northern city of Tzfat.

       3.      My wife, Karene Erdstein, who is also an American, and I, met in Jerusalem,

Israel, and we were married on April 1, 1996.

       4.      We have five children, four of whom were alive during the 2006 war perpetuated

by the Shiite terrorist group Hezbollah against Israel. Our oldest daughter, Mayan, was severely

traumatized by the war and suffered from the serious resulting psychological effects of this

experience.

       5.      On the morning of July 13, 2006, the first day of the 2006 war, we heard several

loud explosions but did not give them much thought. We often hear air force jets breaking the

sound barrier (which can sound like an explosion) and had no idea that a Hezbollah rocket attack

on our home was possible, much less imminent. Later that afternoon, I was standing in the

courtyard outside our home when suddenly a rocket passed right over my head. It passed by so
close to me that I could actually feel the heat of the rocket on my skin. It was a surreal and

terrifying experience. It took me a moment to process what was happening, but as soon as I

realized what the rocket was, I dove into a corner of the courtyard for cover. This rocket

exploded a few houses away from where I had been standing and this explosion and several

others which followed in short succession led us to realize that we were somehow now in the

middle of rocket volley from Hezbollah.

       6.      I was in complete shock. At first I could not collect myself, but then I ran up to

our roof (admittedly not a very smart reaction) to survey the scene and try to understand what

was happening. I observed a plume of smoke two stories high just down the road.

       7.      Twenty minutes later another barrage of rockets came right at us again. This

time, after the loud explosions made by impact, I heard complete silence, which was then

followed by a very eerie sound - a person wailing in grief. This was terrifying. As neither our

home nor the homes of any of our neighbors had a bomb shelter, we didn't know what to do or

where to go. So we simply huddled together and prayed that the rockets wouldn't land on us. It

was a horrific feeling. We were too scared to leave the house and felt like we could be killed any

moment. I was scared for my wife and children and felt that I could not simply leave them

unprotected. Everyone was crying and fearful. We later found out that the wailing had come

from a family member of one of our close neighbors who took a direct hit from that rocket and

was killed.

       8.      When this second rocket barrage seemed to end, Karene and I had mutually come

to a conclusion about how dangerous our situation was, and that we had no choice but to get as

far away from this danger as possible. We were just too vulnerable staying where we were, and

the children were terrified and wanted to go somewhere where there were no rockets. We had no


                                                2
choice but to flee our home.

       9.      We noticed that one of our neighbors was quickly packing their car to head south,

out of the range of Hezbollah rockets, and they agreed to squeeze us into their car with them in

order to get out of Tzfat as quickly as possible. These neighbors were in such a hurry to leave

that they didn't even replace their rear car seats, which had been removed earlier that day in order

to vacuum out the car. So we also left in haste - bringing only a few essential clothing items,

some money and our cell phones (though we forgot our cell phone charger, which would result

in our being without working cell phones for the balance of the war). We never dreamt that we

would be gone for more than one or two nights, and were confident that Hezbollah's threat would

be repelled quickly by the Israeli government so that we could return back to our home in peace.

       10.     We soon realized that we would be gone for much longer than just a few nights.

We went to stay with old friends in the town of Bat Ayin, but quickly discovered that we were

unintentionally being a big burden on them, as their small home was already filled to capacity

with their large family. We then were able to rent a tiny apartment in the city of Ranana. We

had to eat meals in shelters for needy people because we were so low on money. We weren't

supposed to take any of this food with us, but one of the men running the shelter could tell how

needy we were and would always give us an extra loaf of bread to take. I was very troubled by

this. I felt very embarrassed about not being able to work and be precluded from providing fir

my family. Having to be given food like a homeless family was emotionally devastating. I could

see the negative impact it was having on my wife and children as well.

       11.     I was completely in shock from the traumatic events I had witnessed firsthand and

from the fact that my family had suddenly turned into a wandering group of refugees. I was

completely on edge, and very anxious. If I heard a car door slam, I would jump right out of my


                                                 3
seat. I felt as if I was losing my mind - I really just couldn't function and felt like I had to get

away from Karene and the kids - it was just too much pressure for me to try and figure out how

to take care of them under these desperate circumstances. For several days, I was very depressed

and would just sleep for long periods of time and not get out of bed. On my worst days, I had

trouble retaining a lucid thought, was confused by my surroundings, and unable to make

decisions on my own.       I became increasingly frustrated, short-tempered and angry.          And

whenever I was able to pull myself together and venture out, I would be extremely anxious and

jumpy. To try and calm myself down, I started to smoke, which was a huge change of behavior

for me because prior to this I had never smoked in my life. Six years later I am still smoking to

try and calm my nerves.

       12.     The entire episode of being forced from our home and becoming wandering

refugees was a debilitating experience, and is something that continues to affect us to this day. A

shattering consequence of the rocket attacks was that my wife had a miscarriage. This loss had a

profound effect on my wife especially. Karene had been having a perfectly healthy pregnancy,

but she was just too overextended by the trauma of being in a rocket attack and having to flee,

and then take care of all of the kids when they were anxious and upset and I was out of

commission and not of very much help. The constant change of accommodations and many bus

rides moving from town to town also certainly took their toll on her. I felt so guilty that I was

unable to be with Karene during this traumatic time - that I couldn't even accompany her to her

medical operation and that she had to struggle with this trauma on her own. But we had no one

to watch the kids for us, and I was barely holding on in doing that for the few days that she left to

have the operation. And even if I could have been there with Karene, I was in such a weak state

emotionally that I doubt I would have been able to be the supportive husband that I really wanted


                                                 4
to be.

         13.   What was also extremely traumatic for me was our financial situation, which I

think exacerbated a lot of our problems. I was used to being a bread winner as a tour guide, and

the summer was my high season for tours. We would rely on my summer tourist season income

for the entire year, so to miss the season completely was simply financially devastating. When

we were forced to flee our home, we really had no money left in the bank, and had been planning

to generate much-needed income with a series of promising, upcoming tours, all of which

obviously were cancelled due to the rocket attacks. On top of this, having to incur extra

expenses in rent, new clothing, transportation, extra food, and the other costs of being forced out

of our home, really set us back. We did skimp wherever we could: we ate most of our meals at

local soup kitchens, bought second hand clothing and picked the cheapest short-term rental we

could find. But being so careful just wasn't enough - we just didn't have enough money to live

on, and I had to borrow $4,000 from my parents so that we could get by. This loan has caused

considerable tension with my parents, who are upset that we have been unable to pay them back

to date. I also tried borrowing money from other relatives, but these efforts were unsuccessful

and my frustration about this exacerbated my anxiety about our financial situation. I felt at the

bottom of the barrel, and that no one was reaching a hand out to help us. The Israeli government

didn't pay us one penny of support for all of the expenses we incurred during this time.

         14.   When we finally were able to return to our home, things did not revert back to

normal so quickly. We still had no money, and really didn't start to make a steady income until

tourists started returning back up north, which took several months. And as I was determined

that we should never be put in such a precarious situation again, I insisted that we build a bomb

shelter under our home. We didn't have the money for this, but I managed to somehow get a


                                                5
bank loan for approximately $10,000 to build the shelter, which is roughly a quarter of the size

of our home. I have carefully stocked the shelter with emergency supplies and I keep large

plastic water bottles and old doors on the roof. At the first sound of incoming fire I will run to

fill up the bottles and place the doors in front of our windows, so at least now I'll be ready if need

be. I have learned the hard way that we just can't be in a situation where we are forced to flee

our home again.

       15.        Since the war, I have been making improvements psychologically with my fragile

emotional state, but progress has been slow. I find that I am more irritable and more easily

frustrated in general than I was before the war. Additionally, I am less positive and friendly, and

have difficulty concentrating. I still get flashbacks, though less often than I used to, about the

rocket whizzing by my head, and I play out different scenarios in how I could have responded to

this. I also strictly avoid all media, as I am afraid to listen to the TV and radio, and be subjected

to the news, because I am afraid of hearing about something that will make me think back to the

rocket attacks.

       16.        Our daughter Mayan, who is now 15, was very seriously traumatized during the

war. She refused therapy and kept her feelings bottled up inside, which is something I deeply

regret, because only recently has it become abundantly clear to me just how detrimental an

impression the war made on her. Mayan is an aspiring singer and has written one song, called

"War", which is about the pain she feels about war. It is a beautiful song but is also heart-

wrenching for me to hear, because I know which war she is referring to and how negative an

impact the trauma she suffered during this war had on her life.

       17.        Since the war she became very tense; loud noises make her jumpy and cause her

to act aggressively.


                                                  6
       18.     Mayan no longer lives at home - she is at a boarding school that is better equipped

to provide her the help she needs - but we had a big set back in her progress a few months ago

when she made a suicide attempt. We are hopeful that getting professional help now will enable

her to come away from the brink, though we know that any kind of normal life for her is likely to

require a lot of work and time for healing.

       19.     Regarding our other children, since they were very little at the time of the war I

can't point to a direct change in their behaviour, but the effects of the period of rocket attacks

undoubtedly dramatically influenced their lives. We changed from a happy, functioning home to

a trauma-struck family; their parents and older sister changed almost without recognition.



I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


Executed on March 29, 2012                          _________________________
                                                          Brian Erdstein




                                                7
Divider page
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )        Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)



                   DECLARATION OF PLAINTIFF KARENE ERDSTEIN


Karene Erdstein, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

       1.      I am an American citizen and was born in Columbus, Ohio in 1976.

       2.      I am a resident of Israel and live in the northern city of Tzfat.

       3.      My husband, Brian Erdstein, who is also an American, and I, met in Jerusalem,

Israel, and we were married on April 1, 1996.

       4.      We have five children, four of whom were alive during the 2006 war perpetuated

by the Shiite terrorist group Hezbollah against Israel. Our oldest daughter, Mayan, was severely

traumatized by the Hezbollah rocket attacks on northern Israel and suffered from serious

resulting psychological effects, which have markedly altered the course of her life.

       5.      I am trained as a registered nurse and doula, but because of the trauma I suffered

during the 2006 war I have been unable to pursue these professions. As such, my only income

since that time has been from instructions I have given as a pottery teacher.




                                                  1
       6.      In the early afternoon of July 13, 2006, the first day of the war, I was in the

kitchen of our home in Tzfat preparing a meal when a series of explosions rocked our house.

The blasts were extremely loud and were simply terrifying. My husband had been outside and

had been very close to one of the first rockets when it exploded. He was badly shaken by what he

had experienced. A number of rockets had exploded just a few houses away from our home, and

our residential neighborhood was suddenly cast into chaos. Approximately twenty minutes later

another volley of rockets exploded in rapid succession near us. One of these rockets instantly

killed one of our neighbors. The entire neighborhood was hysterical at coming under these

sudden and totally unexpected attacks. I grew up in suburban Ohio and had never been near any

military conflict, and being in the middle of a rocket attack was simply terrifying and surreal. I

was just completely stunned that we had only nearly averted becoming targets of a terrorist

assault, and that the peacefulness of our idyllic life in Tzfat had been so suddenly and brutally

shattered.

       7.      All of our children were obviously frightened, but our oldest daughter Mayan,

who was eight at the time, was completely hysterical. She was clinging on to me tightly,

shrieking and crying at the same time, and could not be consoled. Our other children were also

quite afraid and were latching on to me. I was doing everything I could to calm them down, and

to keep myself calm especially as I was four months pregnant at the time.

       8.      After the second series of rockets hit near us, Brian and I decided that it was not

safe for us to stay at home (we did not have a bomb shelter and there was no public shelter that

we could go to) and that we would have to flee Tzfat. We did not own a car and did not know

how we could flee the city safely. Neighbors of ours were frantically packing up their car to head




                                                2
south (they didn't even take time to replace the rear car seats they had removed that morning

while cleaning the car), and they agreed to let us all pile in with them to evacuate.

       9.      We don't have any close family living in Israel and we didn't want to burden

anyone, so we really didn't know where we were going or what we were going to do. We just

knew that we had to get out of there and fast. We left suddenly without even the most basic

essentials - just some clothing and a little money. We did not expect to be away for long, as we

assumed that the threat would be quickly overcome and that we would be returning home in a

few days.

       10.     On our way down south, we decided to stay with friends in Bat Ayin, a

community near Jerusalem where we had lived prior to moving to Tzfat. We felt uncomfortable

moving in with these friends, who had six children of their own, but we really had nowhere else

to turn. Exacerbating our discomfort was the fact that our friends were not well off, and we

didn't want to impose. We quickly found that something as simple as breakfast was a great stress

- 10 kids trying to equitably split up a pot of oatmeal was no simple task, and it made me feel

embarrassed to be eating their food. I went out to a local grocer to purchase some food with the

little money we had, but I also felt this to be inadequate. After a few days it became abundantly

clear that we were imposing on the goodwill of our hosts, and we resolved to move on even

though we had nowhere to turn. The entire north of the country was under attack and many

government agencies tasked with helping those who had to flee the danger were completely

overwhelmed trying to cope with the crisis.

       11.     After two days we realized that the rocket attacks were not going to be over so

quickly and that we were going to remain refugees from our home for a while. We decided to go

to the city of Ranana, where we heard that other refugees from the north had fled and where


                                                  3
relatively inexpensive monthly rentals could be obtained. We took a three hour bus ride to the

city of Ranana, where we were able to rent a tiny apartment (it had only one small bedroom that

was so tiny that it could accommodate only a single bed, with no room to spare). But even this

rental was a stretch for us financially. We were able to borrow $4,000 from Brian's parents in

order to cover a month's rent and to pay for a few very basic necessities - like underwear for the

kids (we left without even a change of underwear), soap and medicine and brushes for the kids

(who had all contracted lice). We were able to conserve what money remained by eating meals

at a shelter for indigent families. This was terribly embarrassing for all of us, especially for

Mayan, who feared that she might be seen by someone she knew.

       12.     Brian was not well during this time. He was suffering terribly - to the point of

being incapacitated - from the trauma of witnessing one of the rocket attacks and from being

forced from our home. For the first two weeks of our ordeal he was unable to help out with the

kids. I was becoming increasingly over-extended. There were just too many demands on me

and my pregnancy was sapping my strength as well. We were not in our normal surroundings,

so the kids had no friends to play with, and we don't let the kids watch TV, so they needed

constant attention. Even the positive things about Ranana were difficult to navigate. While we

had the advantages of being in a nice city, full of parks with kids laughing and screaming in joy,

we were too traumatized to appreciate this, and watching the carefree children run around with

no worry in the world made our kids felt even worse.

       13.     My health was continuing to falter.      I was overall feeling very down, even

depressed, and had extremely low energy. I was finding it hard to breathe fluidly and I feared

the stress could effect my pregnancy. And all of the anxiety I was having was also causing me to

have heart palpitations. I also started noticing drops of uterine bleeding, which was obviously


                                                4
alarming and made me concerned that there might be a serious problem with my pregnancy. As

soon as I noticed this bleeding, I immediately made an appointment for an ultrasound in the

nearby city of Bnei Brak.

       14.    My appointment was the single most devastating experience of my life. I had my

ultrasound, and I could see the outline of my baby on the monitor - it was really small, but I

could see its hands and feet. After checking me, the technician dryly stated, "There's no

heartbeat....sorry". Just like that. I felt like someone had just punched me hard in the stomach

and I was gasping for breath. My head was spinning. I felt that there had to be some mistake and

asked the technician to check again, but I was curtly given the same result. My baby was dead!

       15.     I was then shown in to a doctor, who told me that I had to have a "D&C", or dilate

and curettage, which is the necessary procedure after a miscarriage. This required me to have

general anaesthesia, which was really difficult for me because I am a strong believer in natural

birth and natural remedies. The doctor gave me a form to bring back when I returned for the

operation the following day. I just remember grabbing the form and running outside, and then

just breaking down on the street corner, sobbing uncontrollably.

       16.    I just felt so sick to know that I was walking around with my dead baby inside of

me. And I felt so alone - Brian couldn't accompany me because someone had to stay with the

kids. And I knew that he was barely managing even that. I couldn't even call him on my cell

phone, because its battery had run out and in the haste of leaving our home we had forgotten to

bring the chargers. So I was completely alone, and really scared.

       17.    I went to the home of someone I knew in Bnei Brak, a single woman who had a

spare mattress on the floor for me, and I took some medication they had given me to prepare

myself for the operation. That night was extremely difficult for me - not just emotionally but


                                                5
also physically - as this medicine was meant to induce a labor-like response, and I stayed up

most of the night suffering from terrible cramps.

       18.     The next day I went to have the medical operation, but I asked for them to check

me one more time, because I just didn't want to believe that I had really lost the baby. They took

another ultrasound but it had the same result. After the procedure, I just remember feeling

horrible. It was a devastating loss. And I was so angry - if I had just been able to stay at home

and take care of myself like I would have under normal circumstances, then I am sure I would

have been fine. But all the extra trauma of surviving a rocket attack, being chased out of our

home, being homeless and cash strapped, imposing on friends and eating in shelters, and having

to take care of the children essentially all on my own - it was simply too much for me.

       19.      Once I was discharged I went back to Ranana to Brian and our kids. I slept on

the single bedroom mattress with all of the kids on top of me, and Brian slept on a mattress in the

kitchen. I then became very ill - I couldn't hold down any food and was vomiting repeatedly -

and I spent the next few days not moving from the bed, with high fever and shivering. When I

knew that I had to get medicine I went to see a local doctor who diagnosed me with tonsillitis.

My first round of antibiotics did nothing, and then I was given a stronger type which worked but

also made me nauseous. And during this time I continued to have heavy uterine bleeding, with

heavy discharges of blood and of big blood clots.

       20.     I now started experiencing post-partum depression, which I later learned is not

uncommon in cases like mine. But I had no idea at the time that this is what was happening to

me. I just knew that I was depressed and completely overwhelmed, and couldn't handle my

children. I just wanted them to go away. And, frankly, at times I just felt that I wanted to die.

       21.     When the war finally ended, we were able to go home. But that was not the end


                                                 6
of our troubles. We owed a lot of money and at first had no money to get the kids new shoes or

other necessities. Brian, a tour guide, had lost his entire income from the high season of his

work - which usually keeps us going for the entire year. So we were missing a huge part of our

annual income. And then there was the depression and anxiety. It lingered in both Brian and

me. We both fought with depression and constant nervousness, the loss of our baby and our

damaged relationship with each other due to the tremendous stress this whole ordeal had put on

our marriage.

       22.      Brian also became increasingly anxious about another rocket attack. He borrowed

a large sum of money from the bank - that we're still paying off six years later - to build a bomb

shelter under our home. So at least for the next Hezbollah rocket attack we won't have to be

refugees again. But Brian has become compulsive about this - and is always stocking the room

with another can of tuna or bottled water. We could probably live down there for three years. I

catch him all the time compulsively sneaking something else into the shelter, as if it's really

needed. Its very sad to witness him fearfully storing supplies in anticipation of the next missile

attacks on our home.

       23.      Another significant result of the rocket attacks was that my professional ambitions

were squashed. From a young age I had dreamed of being a midwife. I took two extra years of

nursing school with this objective specifically in mind, and then worked for a year after which I

studied for a very challenging exam in order to get my midwife credentials. But I just can't

handle the stress of this type of work anymore. My nerves are shot now. The miscarriage also

created some long term images that continue to haunt me. So sadly, I just don't feel capable of

following through anymore with what, prior to the war, had been one of my major life goals.

       24.      The saddest consequence of the war was the emotional decline of our daughter


                                                 7
Mayan. The entire episode of the war caused her deep trauma at a very impressionable age, and

this has unfortunately had a very significant influence on her life. Mayan, who now is 15, no

longer lives at home, but attends a boarding school that we feel is a better environment for her

and she visits us ever two weeks over the weekend. Mayan is a very sensitive soul, she is a

musician and she has written many poems and sings about pain. She has written one song, called

"War". It's an amazing song. She wrote it about a year ago, and it's about war and how she

doesn’t want war anymore. We don't watch TV or movies in our home, and her only reference

to war and the motivation for this song is her firsthand, very painful experience, of the 2006 war.

       25.     Since we returned home following the war, Mayan has been caught in a

downward spiral. At first we thought she was just moody and extremely jumpy - edgy about

noises and being alone - which we thought was a normal reaction to the trauma experienced.

Despite our encouragement, Mayan refused therapy and stayed very closed - never wanting to

talk about her feelings. We didn't know how to relate to her and sent her to one of the best

schools for counselling teens with issues like hers. But to our utter horror, Mayan recently

attempted suicide, by slitting her wrists with a blade. She was rushed to the hospital and

thankfully she is physically okay, but obviously she is a very hurt and damaged young woman.

We knew she was struggling but didn't realize the extent of her pain, and we are just completely

distraught.

       26.     But the good news is that Mayan has finally, after realizing how much she needs

help, agreed to see a psychiatrist, so hopefully she can begin the process of trying to heal herself

emotionally and rid herself of the trauma that has shaped so much of her young life.

       27.     There is no doubt in my mind that Mayan would not be in such a dire

circumstance today had it not been for the trauma she suffered during the period of the rocket


                                                 8
attacks.

       28.    Regarding our other children, since they were very little at the time of the rocket

war I can't point to a direct change in their behaviour, but the effects of the war undoubtedly

dramatically influenced their lives. Previously a happy, functioning home we became a trauma-

struck family, with parents and an older sister changed almost beyond recognition.



I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.


Executed on March 29, 2012                           _________________________
                                                          Karene Erdstein




                                                9
Divider page
Divider page
Divider page
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )        Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)



                DECLARATION OF PLAINTIFF MICHAEL FUCHS


Michael Fuchs, of Netanya, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

       1.      I am an Israeli citizen and was born in Haifa, Israel on November 22, 1957.

       2.      I am a resident of Israel and live in the northern city of Netanya.

       3.      My wife, Ronit Fuchs, who is also an Israeli citizen and I met in Israel and we

were married on 20.6.1988.

       4.      I have five children, the youngest of which was 2 years old when I was injured

during the 2006 war perpetuated by the Shiite terrorist organization Hezbollah.

       5.      I am a former school principal who made a career change to business, helping to

establish and operate a dish-import company, sourcing the dishes from China. At the time of the

2006 war, I was a co-owner of this business and we had become, in a relatively short period,

rather successful with approximately 200 clients.

       6.      My work required me to travel to many different supermarkets and other retailers

to pitch them to sell dishes on behalf of our company. In the morning of July 13, 2006, I was


                                                 1
visiting the northern city of Tzfat to pursue various business leads, and was caught in the first

barrage of missile attacks on that city which commenced the hostilities of the 2006 war.

       7.      In the morning of July 13, 2006, I drove up to Tzfat from my home in Netanya to

pitch to supermarket chains for business, despite Ronit telling me that she had a “bad feeling”

about the day. Later in the day her prophecy unfortunately would come true.

       8.      After visiting a number of supermarkets and after hearing reports of Hezbollah

missiles being fired on Tzfat, I decided to cut my trip short and just visit one last supermarket on

my way home.

       9.      At around 2:40pm, as I was driving to the last supermarket for the day, I suddenly

heard a very loud whistling noise and a massive explosion. I was stunned by the force of the

blast and the noise. A katyusha rocket launched by Hezbollah had exploded very close to my car,

propelling a fragment of the rocket through my windshield and into my shoulder. I recall that I

was driving down an alley and hearing explosions all around me, and then looking down at the

dashboard of my car which was splattered with blood. I then remember looking over to my right

and seeing my right arm was completely mangled and that where it connected to my body there

was a large hole in my shoulder. It was terrifying and I went into shock. I thought I was going to

die and would lose consciousness very quickly. I was losing a lot of blood and did not know if I

could hold on. Somehow I was able to pull the car over and park in front of a school, before

trying in vain to wrap a t-shirt around the wound in my shoulder to stop the bleeding. I then

somehow was able to kick open my door and fall out of the car onto the street. I was panicked, in

severe agony and my mind was racing. I did not believe I would survive my injuries.

       10.     Despite it being July and the school in front of me being on holiday, there were

thankfully people at the school that were ready to help out. The last thing I remember from the


                                                 2
scene is lying on the ground screaming “my arm!” and “my arm is gone!” before I passed out

next to my car.

        11.       Later, in the hospital, I was told that two men heard me screaming in pain on the

ground and responded - one of them called an ambulance to the scene and the other tried to stop

the significant flow of blood oozing from the source of the wound - where my arm was still

barely connected to my shoulder.

        12.       The two men who rescued me later told me that an ambulance arrived within 10

minutes of my call for help. When the paramedics arrived they evidently thought that I was

dead, since they struggled to find a pulse. I had bled profusely and had lost an alarmingly large

volume of blood. In the next few hours I required 22 units (bags) of blood to replenish my blood

loss. I was among the first people injured in the first attacks on Tzfat and thus was luckily one of

the first of the injured brought to the hospital. Fortunately for me, I had the full attention of all

the hospital staff and all of the equipment I needed was available.   I remained unconscious upon

arriving to the hospital.

        13.       After the first Hezbollah missile attack hit the north, my son Elya who was

watching TV after returning home from school, saw an interrupted broadcast reporting rocket

fire on Tzfat. Elya ran to ask my wife where his father was, to which she responded that I was

in Tzfat. When told of the news report from my frantic son, my wife began calling my cell

phone repeatedly, only to meet a pre-recorded message each time. This was very unusual as I

always had my phone switched on, so she contacted the police to find out if they had any

information about who had been injured or where I was.

        14.       I am told that the hospital staff was not able to identify me at first, and I was

admitted as "John Doe". The hospital later received a photograph of me from my wife, and was


                                                  3
able to confirm my identity by comparing the wrinkles on my forehead in the photograph to

those on the person they had lying unconscious in front of them.

         15.   Once I had been stabilized and my life was out of immediate danger, I regained

consciousness. I recall waking up in the hospital at approximately 2:00am and wondering why I

was waking up in a hospital with a numb arm but without any pain. The head doctor later

explained to me that the absence of pain at that time was due to the amount of endorphins my

body released to numb the pain because of the severity of the trauma to my shoulder.        I also

remember just being absolutely stunned at how one minute I was just fine and driving along -

going about my business in Tzfat - and what seemed like the next minute (it was actually 12

hours later) and I had barely survived a missile attack and was lying grievously wounded in a

hospital ward with major injuries.

         16.   The medical staff at the hospital explained to me that part of the katyusha missile

ricocheted off of the ground after impact and blasted through my windshield into my shoulder.

The burning missile fragment cut into and detached my deltoid muscle. My arm was literally

detached from the shoulder, hanging only by skin and flesh, but was completely limp.

         17.   During the next few days, I needed to have several surgeries on my shoulder,

mainly to remove bone and bomb residue from my shoulder and the surrounding area to avoid

infection. The pain I began to experience in the hospital was immense. It was pure agony for

many days.

         18.   Aside from focusing on my own fight to heal, there was another threat to worry

about.    The hospital in Tzfat was poorly protected from ongoing missile attacks and its

population was thus vulnerable to further injury or worse.         Over the days following my

admission, the hospital was constantly under fire, which was especially dangerous considering


                                                4
the large amounts of flammable gas that was carried in pipes throughout the hospital for various

uses.

        19.    After spending a week in the hospital in Tzfat, it was determined that my medical

situation was still very serious. I was moved (under another barrage of missile fire) to a hospital

in Tel Aviv, for four further surgeries.

        20.    When I arrived at the Tel Aviv hospital, the medical staff there wanted to

amputate my arm for fear that my arm would "die" (i.e., it would not be able to sustain blood

flow to all of its extremities and its cells would break down) and the ensuing disease would

spread to my vital organs including my heart. I have never been so scared or depressed in my

life as I was when I heard this report. Despite these warnings, I refused the option of amputation.

I did not know how I would live or function without two arms.

        21.    For the first month after the attack, I only on very few occasions climbed out of

my hospital bed. I didn’t leave my bed for the entire first week of my hospitalization and only

gradually began moving slowly over the course of the next few weeks. It was a slow and very

painful recovery. Each stage and each level was a struggle.

        22.    I recall feeling like I had been reborn - both in terms of the gratitude I felt in

experiencing the miracle of still being alive after coming so close to death, and also in feeling

baby-like in having to depend on others to be dressed, fed and re-learn learn how to walk and

talk. The damage to my body was so severe that it took many months for me to slowly recover. I

found this reliance on others to be especially frustrating, as I had always been in a position of

control my whole life – as a principal of a successful business and otherwise – and now I needed

to be assisted by others on a daily basis regarding even my most personal care needs.




                                                5
       23.     And I was still extremely vulnerable to infection and other dangers. During my

recovery at the hospital, one day my body shut down and I almost died, as a result of the hospital

staff failing to turn me over enough during my sleep to ensure a healthy blood flow to all of my

vital organs. I lived with the fear of death each and every day during this period. I was never

sure when I went to sleep if I would awake the next day.

       24.     My first three months after the attack were spent in the hospital or full-time at a

rehabilitation center before I was well enough to move back home and make use of out-patient

rehabilitation services. This was a very difficult and challenging time for me. I was determined

to get better but each day was a difficult struggle. Eventually, I was told I could return to my

home. After I was discharged from the hospital, I went to Israel's most prestigious rehabilitation

center for my type of injury for an entire year, and I continue to this day to visit a rehabilitation

center in Netanya twice a week for hydrotherapy.           My rehabilitation has been filled with

numerous challenges and setbacks - the first setback I had was just after being discharged from

the hospital, when I needed to receive two daily intravenous drip bags of antibiotics to fight an

infection and numb my pain. My entire life became centred around trying to recover from my

injuries. It was a long uphill climb with many difficult and painful obstacles to overcome.

       25.     Today, some six years after sustaining my injuries, I have roughly only 10% of

the pre-injury movement in my right hand, and I have been declared a clinical amputee. I

required extensive and very painful rehabilitation just to revive that 10% movement.

       26.     My disability has caused me significant functional problems, as I was right

handed and my injury has made what used to be simple tasks very challenging, including taking

care of my daily needs such as showering and dressing. Furthermore, after losing most the

functionality in my right hand, I began relying on my left hand exclusively, which resulted in


                                                 6
overuse and has caused infections and other problems in my left hand due to increased pressure

and blood flow due to overuse. My left hand has now been deemed to be partially disabled by

my doctors as well.

       27.     The attack and my severe injuries also impacted me psychologically. Since the

attack I have become angry and agitated very easily, which was not part of my personality prior

the attacks. I frequently feel frustrated and am not patient with my family or others. I feel

stressful and troubled. I also have trouble sleeping and rarely am able to get to bed before 2:00

am. When I do manage to sleep, I am woken regularly by vivid nightmares. I also on various

occasions have fallen into serious bouts of depression and have needed the care of a specialist

psychologist to help extricate me from these down times. The rocket attack and my injuries have

changed my entire life in a very unfortunate way. I am simply no longer the same easy going and

happy person. I focus constantly on my injuries and my health problems. I have lost much of the

joy of life I once knew. I experience pain from my injuries everyday.

       28.     While the Israeli Government initially paid for all of my medical bills and

rehabilitation costs, for the past two years my National Insurance payments have been cut. The

unfortunate truth is that I cannot commit to a full time job, mainly because I at regular intervals

require heavy medication and often have unexpected bouts of shooting pain in my arm which is

debilitating. I do try to be useful to my community - I volunteer to work with autistic children

and give lectures to the elderly - but I cannot commit to a regular job schedule since I have no

idea how my condition may escalate or otherwise impair me at any time.

       29.     Finally, it is frustrating that even when I was receiving governmental payments, I

was in the process of building a successful business that already had some 200 clients and which

was growing quickly, and I assume that had I not been injured and disabled the business would


                                                7
Divider page
Case 1:09-cv-00646-RCL Document 43-16 Filed 03/29/12 Page 1 of 5
Case 1:09-cv-00646-RCL Document 43-16 Filed 03/29/12 Page 2 of 5
Case 1:09-cv-00646-RCL Document 43-16 Filed 03/29/12 Page 3 of 5
Case 1:09-cv-00646-RCL Document 43-16 Filed 03/29/12 Page 4 of 5
Case 1:09-cv-00646-RCL Document 43-16 Filed 03/29/12 Page 5 of 5
Divider page
Divider page
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,             )       Civ. No. 09-646 (RWR)
                                     )
      v.                            )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)


            DECLARATION OF PLAINTIFF RABBI CHAIM KAPLAN



Rabbi Chaim Kaplan, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as
follows:

       1.      I am an American citizen and was born in Tzfat, on October 28, 1974.

       2.      I am a resident of Israel and live in the northern city of Tzfat.

       3.      I am the Rabbi of a community synagogue in Tzfat.

       4.      My wife, Rivka Kaplan, who is also an American citizen, and I met in

Tzfat and we were married on November 19, 1998.

       5.      We are the parents of eight children: Mushka, aged 12, Reuven Arye,

aged 11, Menachem Mendel, aged 9, Chana, aged 8, Efraim Benyamin, aged 5,

Shaina, aged 4, Yechezkel Yehuda, aged 2, and Devora Leah, aged 4 months. The

oldest five of our children were alive at the time of the war launched by Hezbollah

against Israel in the summer of 2006.

       6.      In the summer of 2006, I was running a sleep-away camp for

approximately 200 boys from abroad who were staying at our campus on the outskirts

of Tzfat.
windows of the car had shattered, and I felt a hard impact to the left side of my head.

All of a sudden I noticed blood pouring from head onto my face and hands. I was

very scared and did not know how badly I was hurt. I did not want to move but I was

worried that I needed to seek emergency medical attention. I did not want to wait for

an ambulance because I did not know how long it might take and I was seriously

bleeding from my head. I am not sure how I did it, but I managed to drive myself a

little distance until I could proceed no longer as I had trouble seeing. I was able to

stop the car and get out myself. A passing car full of people fleeing the city saw me

standing there covered in blood. They stopped, picked me up and took me straight to

the emergency room at the hospital. I was able to call my wife briefly to tell her I was

headed to the hospital.

       13.     For the next two hours the doctors at the hospital meticulously picked

out glass and metal fragments from my eye. They also bandaged cuts to my face and

hands. I also had trouble hearing out of my left ear, as the missile exploded right next

to the driver side of my car. I was very afraid that my eyes and ears were seriously

damaged. I was in shock and very worried about the safety of my family. The rocket

attacks were continuing and I was scared that no one was going to be there with them

and ensure their well being. I was also concerned that when I did not arrive home as

expected the children would panic and worry that I had been killed.

       14.     I was discharged early the next morning, at approximately 1:00 am, to

make room for the large number of other wounded who had arrived at the hospital.

The rocket attacks were killing and injuring many people and every hospital bed was

needed.

       15.     When I arrived home I informed my wife that we needed to leave Tzfat

right away. With so many rockets landing on the city I was praying that we would


                                           4
becomes extremely agitated if others are uncooperative in his safety preparation

exercises.

       20.     Menachem Mendel, aged 4 at the time of the attacks in 2006, has

nightmares and trouble sleeping. Taking cues from his older siblings, he is clingy and

introverted. He seemed especially shaken when I returned home from the hospital

bandaged and bloodied, and is constantly anxious about my well-being.

       21.     Chana, 2 at the time of the war, also wakes from sleep in a panic.

While she did not understand what was happening at the time, the effects on her have

nonetheless been significant. It took Chana longer to become toilet trained than the

other children. Additionally, her home environment has totally changed, and she is

worse because of it. My and my wife’s emotional traumas have impacted the tone of

the home – a change Chana may not recognize, but significantly impacts her

nonetheless.

       22.     Although just a baby at the time, Efraim Benyamin has been affected.

The impact of the war on the family has played a pivotal role in his development: his

siblings and parents have been changed for the worse, and the home is now one of

anxiety and trauma on a bad day, and a home focused on healing on a good day.

       23.     Since the day of the rocket attack, I have suffered from lingering

injuries and trauma. For one thing, I lost a significant part of my hearing in my left

ear. I am also plagued by an intense and persistent itching in this ear, which neither

medication nor therapy has been able to alleviate. It is a constant, nagging problem. I

also am constantly hearing echoes out of my left ear - background noises are

amplified and reverberate, and interfere with my ability to clearly hear people

speaking and other important sounds. I also cannot enjoy moments of tranquillity and

quiet, as even "white" noise causes annoying reverberations in my ear.


                                          6
       24.     My injuries have significantly impacted my ability to perform my

duties as a community Rabbi. Being a community leader, I am often on the phone

with congregants and the hearing damage I sustained as a result of the missile attack

has made it harder for me to communicate by telephone. I also struggle with public

speaking (I do not realize that I speak much louder than is required) and have trouble

hearing questions from the audience. The doctors have informed me that I would

need an operation to try and improve my hearing and other symptoms, but as no result

is guaranteed I am apprehensive to undergo such a serious procedure.

       25.     The attacks we suffered also has caused my family and I lingering

psychological trauma. I still get tense and startled anytime I hear planes fly over us,

thinking that there must be some escalation of tensions and that another war is

imminent. Similarly, when I hear news reports about the hostilities in the South of

Israel (like when missiles are being shot at Israeli cities from Gaza), these events

cause all of us to re-live our experiences of being human targets of Hezbollah. These

feelings of trauma require me to calm myself down before I can continue on with my

regular routine.

       26.     As detailed above, my children have been similarly traumatized from

the attacks. They had trouble sleeping for a long time, and still don't like to be alone

even at home. They were very jumpy, especially from any kind of loud noise, for

about a year after the war, and still become easily startled and anxious at small things.

These several years since the missile attacks in 2006 have only partially managed to




                                           7
alleviate the difficult emotional feelings we all maintain. It is something

my family carries with us every day.



I declare under the penalty of perjury of the United States of America that the
foregoing is true and correct.



Executed on March 26, 2012                             _________________________
                                                             Chaim Kaplan




                                          8
Divider page
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )       Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.             )
____________________________________)

         SUPPLEMENTAL DECLARATION OF PLAINTIFF RABBI CHAIM KAPLAN


Rabbi Chaim Kaplan, of Tzfat, Israel supplements his original declaration pursuant to 28 U.S.C. §1746, as
follows:


   1. I am an American citizen. I was born in Tzfat, Israel on October 28, 1974.

   2. I am a resident of Israel and live in the northern city of Tzfat.

   3. I am the Community Rabbi for a synagogue in Tzfat.

   4. My wife, Rivka Kaplan, is also an American citizen. We are the parents of eight children, five of

       whom were born prior to the Hezbollah rocket attacks of 2006.

   5. In the evening of July 13, 2006, at approximately 8:00 P.M., as I was driving to my home in Tzfat,

       I was severely injured by a Hezbollah katsuya rocket which fell right next to the driver’s side of

       my car. The details of this attack are provided in my original declaration, as well as Dr.

       Friedman’s report, which are incorporated herein by reference.

   6. As a result of the physical and emotional injuries that I have sustained from the Hezbollah terror

       attack on July 13, 2006, my ability to perform my duties as a Community Rabbi have been halted

       almost completely.
7. In order to calculate the extent of my economic losses, I have attached Exhibit 1-3 to this

   Supplemental Declaration.

8. Exhibit 1 is an income statement for the month of June of the year 2006. I earned 8,500 New

   Israeli Shekel (“NIS”) during June 2006. This was roughly one month before the Hezbollah rocket

   attack that incapacitated me.

9. The June 2006 income statement is reflective of the monthly income that I was earning prior to the

   Hezbollah terror attack.

10. Exhibit 2 is a ‘106 Form’—the Israeli equivalent of an IRS Tax-Return Form. Exhibit 2 shows my

   income for all of 2007. As a result of the injuries I suffered from the Hezbollah terror attack of

   2006, I only made 466 NIS during all of 2007.

11. Exhibit 3 is also a ‘106 Form.’ Exhibit 3 shows my income for all of 2013. As a result of the

   injuries I suffered from the Hezbollah terror attack of 2006, I only earned 2590 nis in all of 2013.

12. The 106 forms for 2007 and 2013 are indicative of my earnings since the war. I have had to rely

   completely on family and community to live to date.

13. Prior to the July 13, 2006 Hezbollah terror attack, I was living a very comfortable life and had a

   very prestigious position within my community.

14. Prior to the Hezbollah terror attack, I was making an estimated monthly income of 8,500 NIS a

   month. After the terror attack, as evidenced by Exhibit 2 and Exhibit 3, I have earned practically

   nothing each year.

15. Because of the physical and emotional disabilities I suffered as a result of the Hezbollah terror

   attack, I went from making an estimated 100,000 NIS a year before the attack of July 13, 2006, to

   a maximum of 2,500 NIS a year after that date.




                                                                                                          2
   16. As a result of the Hezbollah terror attack of July 13, 2006, I was permanently incapacitated, and

       therefore suffered a drop-off in estimated yearly income of 97,500 NIS.

   17. Using today’s conversion rate (July 27, 2015), 97,500 NIS equals USD $25,597.27 times the nine

       years to date = USD $230,375.43.

   18. I expect this incapacity will be permanent, as we are now 9 years out and I still cannot earn an

       income. These damages, therefore, would continue until I turn 66 (retirement age in Israel), or

       another 25 years, for a total damage of USD $639,931.

   19. This number does not include any increases, raises or bonuses, which I surely would have

       received. I believe, therefore, that it is the equivalent of a “today’s dollars” calculation.


I declare under the penalty of perjury of the United States of America that the foregoing is true and
correct.

Executed on September 30, 2015




                                                                                                           3
Exhibit 1
Exhibit 2
Exhibit 3
Divider page
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
KAPLAN, et al.,                     )
                                    )
            Plaintiffs,              )      Civ. No. 09-646 (RWR)
                                    )
      v.                            )
                                    )
HEZBOLLAH, et al.,                  )
                                    )
            Defendants.              )
____________________________________)



                    DECLARATION OF PLAINTIFF RIVKA KAPLAN


Rivka Kaplan, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

       1.        I am an American citizen and was born in Morristown, New Jersey on

April 3, 1976.

       2.        I am a resident of Israel and live in the northern city of Tzfat.

       3.        My husband, Rabbi Chaim Kaplan, who is also an American citizen

and I met in Tzfat. We were married on November 19, 1998.

       4.        We are the parents of eight children: Mushka, aged 12 years old,

Reuven Arye, aged 11, Menachem Mendel, aged 9, Chana, aged 8, Efraim Benyamin,

aged 5, Shaina, aged 4, Yechezkel Yehuda, aged 2, and Devora Leah, aged 4 months.

The oldest five of our children had been born prior to the missile attacks which were

launched by the Hezbollah terrorist organization against Israel in the summer of 2006.

       5.        On July 12, 2006, Hezbollah carried out a brutal terrorist attack along

the Lebanese border that left several Israeli soldiers dead and injured. On July 13,

2006, what would later be known as the opening day of the rocket attacks, I was home

with our five children (our youngest three children had not yet been born). Although
everyone was concerned that the provocations by Hezbollah could escalate, no one

expected that a full-scale war would beak out at that time. That morning we heard

news reports that Hezbollah had begun to launch missiles towards civilian cities and

towns in Northern Israel. When the missiles starting hitting Tzfat, I at first thought

that the explosions were the sounds of Israeli jets breaking the sound barrier (these

noises are not uncommon to residents of Northern Israel). But as the noises became

louder and more frequent, I became concerned that they might be something more

sinister, and I walked out of the kitchen where I had been preparing lunch and quickly

gathered my children. I took everyone into our home's reinforced security room.

Every Israeli homes built after the 1991 Gulf War is required to contain a dedicated

reinforced room that serves as a bomb shelter, as mandated by law. We did no hear

any sirens or warning signals sound.

       6.      We entered our reinforced room just in time. Just as all of us were

inside the room we were suddenly shaken by an extremely loud noise and explosion.

It was so loud and violent that all of us went into a stunned state of shock. A

Hezbollah missile had exploded right next to our home, and burning shrapnel came

whizzing through the kitchen window where I had stood preparing dinner just

moments before. Fragments of shrapnel penetrated the wall over the couch, on which

my son had just been reading. We were all in sheer terror and did not know what to

do. I was certain that a missile had hit our home but, locked in the shelter, I had no

idea of what damage had occurred. We did not know whether to open the door and

leave the building or stay locked inside.

       7.      The children especially were very scared and screaming hysterically. I

tried staying composed because I knew my kids were watching me, but it was not

easy as I felt panic overwhelming me. We all felt afraid for our lives and I envisioned


                                            2
the ceilings and walls collapsing on us. I feared what destruction awaited on the other

side of the door.

           8.    Smoke began to creep into our home from the explosion just outside,

and various objects in our home had fallen to the floor and shattered. The air had a

terrible smell of burning chemicals and smoke. I was very concerned that a fire was

raging and afraid that we could die from smoke inhalation if we stayed locked in the

room.

           9.    I immediately tried to call my husband Chaim, who was out running a

children's summer camp. I wanted to make sure that he was alright and tell him that

our home had been hit by a missile. I wanted him to come home to be with me and the

children. When we spoke on the phone I told him about how the missile had hit the

house and about how shaken up we were. He could hear the children crying and

screaming and he understood we were all terrified. I was told not to touch anything in

the house because it could be covered with chemicals from the missile or flammable

materials. The police and emergency workers quickly arrived and I swiftly moved my

children outside to get to my mother-in-law's house (which is situated just across the

street).

           10.   Chaim came rushing home and he surveyed all the damage to our

house. He was very upset and tried to calm down the children. We stayed at my

mother-in-law's home for the rest of the afternoon. As the children's bedtime neared,

Chaim and I decided that it would be best to go home for the night. We did not expect

another missile attack and believed that the worst was behind us.

           11.   After moving the children back to our home, Chaim decided to drive

into town to pick up some forms from a governmental office that was still open, so

that the property assessor who was scheduled to visit the next day would have what he


                                          3
needed to process our claim. We were told to try and meet with them as quickly as

possible.

       12.     As I put the children to bed, I tried to calm them by telling them that

there was nothing to worry about and that there were not going to be any more loud

noises - that we were safe and that everything was going to be alright. I hoped Chaim

would return home very quickly because I was still very shaken up from the

afternoon's missile explosion.

       13.     My stomach turned when, within a minute of saying these words, I

heard the sound of new missiles exploding nearby. I rushed the kids back into a

reinforced room and we tensely waited and listed to Tzfat withstanding a prolonged

bombardment. We heard explosion after near-by explosion and were horrified that

the missiles would reach us again. I was also terrified that Chaim would get caught up

in the attacks while he was out in the street. I had no idea where the rockets were

falling or where exactly my husband was.

       14.     A few minutes later I received a call from Chaim. He told me that he

had almost been directly hit by a missile near his car and that he had been injured. He

told me that he was going to be taken to the hospital. Before I could respond with

questions the line went dead. I was very scared and nervous. Chaim sounded terrible.

He had tried to reassure but when he said he was going to the hospital I understood he

was seriously injured.

       15.     This obviously sent me into a panic. I had no way to reach him and I

was scared about his condition and horrified that more missiles were being launched.

I tried to calm the kids in vain. They sensed that something had happened and keep

demanding that their father come home to be with us. During a lull in the missile

strikes and explosions, I darted out from the reinforced room quickly to gather a few


                                           4
provisions so that we could spend the night there more comfortably. I was very

nervous about Chaim and felt that I had better get to the hospital to determine if he

was alright. My sister-in-law had joined us in the bomb shelter, and I had her watch

the kids once they fell asleep so that I could go locate Chaim in the hospital. I left my

home with my five children asleep in a bomb shelter as I went out in the midst of the

missile attacks to search for my injured husband.

       16.      When I arrived at the hospital I managed to find Chaim in the

emergency ward. His left eye and other parts of his head were heavily bandaged. I

was shocked to see him this way and I was concerned about his eye and head. The

emergency ward, like emergency wards all over Israel were filling up with people

injured from the missile barrages and there was a great deal of noise, sirens and

confusion as the wounded were being brought there by ambulance and on stretchers.

The hospital staff was trying heroically to treat the most serious cases and to free up

beds and equipment for the incoming wounded. I stayed with Chaim until he was

discharged early the next morning and we went home together.

       17.     We realized that the missile attacks were not going to be an isolated

incident, and the following day we made plans to leave our home until the missile

barrages stopped. We had no idea that it would be six long weeks until we were able

to return to our home. We stayed with friends during this period. It was a time of

great confusion and uncertainty. We did not know from day to day what would

happen or when we would ever get home. My husband and I were very concerned for

the children. We were fearful of what was happening to our apartment and our

property. We were also frightened of how our community and neighbours were

surviving the missile attacks.




                                           5
       18.     When the missile attacks came to an end we immediately returned

home to try and rebuild our house and our lives. Since the war ended, my family and I

have struggled in various ways to cope with the traumatic events we experienced at

the hands of Hezbollah. Our children suffered significant and prolonged psychological

trauma as a result of coming under the missile attacks.

       19.     My husband's head and eye took a very long time to heal. He also

suffered very serious hearing loss as a result of the missile attack that evening. He has

trouble hearing and speaking. The injury to his ears greatly effects his ability to speak

publicly, to teach and to work. It has created all sorts of difficulties and problems for

him both professionally and in his private life. I know that he is frequently troubled by

noises and ringing in his ear and he suffers terribly and complains frequently about it.

His constantly senses an itch inside hi ear. He has been to many doctors for treatment

but nothing seems to improve his condition. His doctors have recommended surgery

to attempt to alleviate some of his impairment but he is afraid to undergo the

operation for fear the injury could worsen.

       20.     My children had trouble sleeping for a long time, and when we finally

returned to our home, for many months afterwards they did not want to be alone in a

room by themselves. In fact, they still don't like to be alone, even at home. For a

long time, any kind of loud noise would trigger memories of the falling missiles and

create much anxiety for them. We tried to reassure them but the children were very

nervous and worried.

       21.     I still get tense thinking about the war and how vulnerable we still are.

Not much has changed since the 2006 missile attacks as far as our ability to defend

against incoming rockets, and we know that it is only likely a matter of time before

Hezbollah will rear its evil head and again decide to attack us. It is very scary to think


                                              6
Divider page
Divider page
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                   )
KAPLAN, et al.,                    )
                                   )
            Plaintiffs,            )                        Civ. No. 09-646 (RWR)
                                   )
      v.                           )
                                   )
HEZBOLLAH, et al.,                 )
                                   )
            Defendants.            )
__________________________________ )



                                      
                     DECLARATION OF DVORA KASZEMACHER



Dvora Chana Kaszemacher of Tzfat, Israel declares pursuant to 28 U.S.C. §1746, as follows:


            1.       I am an American citizen and was born in Baltimore, Maryland on June

20, 1950.


            2.       I am a resident of Israel and currently reside in Tzfat, Israel.


            3.       My husband Jacob I were married on March 1, 1987. Jacob passed away

on July 27, 2011.


            4.       I am the mother of five children, three of whom are my husband Jacob's

biological children from his first marriage. Avraham was born on January 9, 1970, Rivka was

born December 6, 1973, Mordechai was born May 8, 1977, Miriam was born April 17, 1988 and

Chaya was born February 13, 1990.
           5.          At the time of the Second Lebanon War in July, 2006, I was living in the

northern Israeli city of Tzfat with my husband and youngest daughter Chaya. Most of my older

children were married with families of their own and also lived in Tzfat, within close proximity

to my home.


           6.           On July 13, 2006, which was the first day that katyusha rockets were fired

from Lebanon into Tzfat, I was taken by surprise when the first rocket fell. I heard the whistling

and the explosion, but this was all so new to us. My husband, a Holocaust survivor, and I were

very concerned and scared about what this meant for us as a family and as a community. We

began to think about whether we should leave or stay in Tzfat.


           7.          Several more rockets fell in the vicinity of our home. During a brief lull in

the rocket fire later that afternoon, one of my daughters-in-law called me to ask if the local

grocery store was still open despite the rocket fire. She needed to get bread and milk for her

children and wanted to send her eight year old child to the store. I refused to allow her to send

an eight year old to the store because of the danger of the rocket fire.


           8.          I went to the store to make the purchase and fortunately returned home

safely. The whole time I was out of the house I was scared that perhaps another katyusha rocket

would fall. I questioned: What would happen to me, what could happen to Chaya, who would

take care of my husband, children and grandchildren? I remembered that as a child in the

Vietnam and Cold War eras, we were taught in school what to do in the event of a bomb attack.

Those lessons of forty years ago resurfaced as I recalled being told to find the nearest doorway or

wall and make myself as compact as possible while trying to protect my vital organs by

wrapping my arms around my body and neck.
                                                  2


            9.          I asked Chaya and her friend to bring the bread and milk from our house

to my daughter in law’s home. After they left I was on the telephone with a friend, when

suddenly through the phone and in the air in my house, I heard the sharpest, loudest and most

piercing shrill of a whistle which was a katyusha rocket flying through the air and then impacting

nearby. My immediate thoughts raced to my daughter Chaya. Where was she? Had she arrived

safely at my daughter in law, was she still alive? Trying to make sense of it all through the

screams of my friend and her child over the telephone line and the screams from one of my older

daughters in the house who was calling out to me to find out what had just happened and if I was

okay, all I kept thinking about was Chaya. I was so very frightened that my daughter might have

been injured. That sense of fear and being out of control is one that I will not easily forget.


            10.         As it was, the rocket had in fact fallen not too far from Chaya when she

was on her way to drop off the groceries. Fortunately she was not physically injured but she was

very scared and shaken from the incident, having a rocket hit so close to her and the feeling that

she was about to die.


            11.         After this incident, Chaya became anxious and nervous. With most of her

friends fleeing Tzfat for safety reasons, Chaya stayed in the house since the summer camp that

she was supposed to attend had been cancelled. Within a week or two of being home with me

and my husband in Tzfat throughout the rocket attacks, the fear, stress and insecurity of what

could happen next was too much for Chaya to bear and she, too, went to stay with different

friends in other, safer parts of the country.


            12.         Chaya was a different person immediately after the incident with the

katyusha rocket, and her change continued to persist when she returned home after the war had
                                                  3


ended. She became less ambitious in school, her ability to concentrate was significantly

diminished and her zeal for life had been dampened. She was supposed to attend a school in

England but decided against it because she didn’t want to be too far from the family.


            13.        Not only did she personally have a close call with the katyusha rocket but

she saw her entire family scatter as her married siblings frantically fled the city with their small

children. Conflicted between leaving her older mother and Holocaust survivor father, Chaya told

me repeatedly she felt guilt as she decided to leave her parents so that she could be further from

the rocket fire.


            14.        I remained with my husband in Tzfat during the entire war. My husband,

who was an artist, had an art gallery in Tzfat from which we received our sole family income.

With the onset of the katyusha rockets flying in from Lebanon, the tourists disappeared overnight

and so did our income. We were required to shut the gallery. Not only was this income necessary

to support myself, husband and Chaya, but my husband also helped financially support our older

married children - one of whom had six children of his own and a pregnant wife.


            15.        The monetary stress from the gallery being closed coupled with my

husband’s distress about not being able to work and being cooped up in the house was something

that affected me greatly. I also had to deal emotionally with not having my children around and

not being sure of their safety. I spent many days trying to find my son's family accommodations

for his large family. This caused me undue stress and worry since it was so hard to help from

afar.




                                                  4


           16.         During the rocket attacks on Israel my husband and I rarely left the house,

and when we did, it was only for essential reasons like to go to the grocery store, bank or

synagogue. Several times during our outside ventures the bomb sirens would go off. I would

follow emergency protocol but I was very nervous and scared for my husband since I might not

know where he was and if he was safe. He was not the type to follow emergency protocol.

Being a Holocaust survivor shaped his attitude toward danger. I constantly feared that his not

following emergency protocol when he was outside might cost him his life. The thought of

losing him was petrifying.


           17.         I try to push the events of the Second Lebanon War of 2006 out of my

mind. I get extremely stressed out talking about what happened to me and my family; it certainly

doesn’t help to think about it. The thoughts and reminders of that period leave me feeling

depressed at times. Whenever I hear civil defense sirens I get anxious. I automatically pick up

my ears and go into emergency mode. I turn on the radio and call someone to see what has

happened. I ask myself whether this time it is for real or is this just army practice.


           18.         The impact of the war was life altering for me and my family, the

consequences of what happened will surely stay with us for the rest of our lives.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.





Executed on March 29, 2012                             _________________________
                                                          Dvora Kaszemacher




                                                  5


Divider page
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                   )
KAPLAN, et al.,                    )
                                   )
            Plaintiffs,            )                          Civ. No. 09-646 (RWR)
                                   )
      v.                           )
                                   )
HEZBOLLAH, et al.,                 )
                                   )
            Defendants.            )
__________________________________ )



                                  
           SUPPLEMENTAL DECLARATION OF DVORA KASZEMACHER



Dvora Chana Kaszemacher of Tzfat, Israel hereby supplements her original declaration pursuant

to 28 U.S.C. §1746, as follows:


           1.   The Second Lebanon War occurred during July 2006-August 2006. The city of

Tzfat, in which my business was located, bore the brunt of Hezbollah’s katyusha rocket attacks

during the peak of the tourist season. As a result, the business operated by my deceased husband,

on which my entire family depended for income was significantly disrupted.


           2. Hezbollah’s incessant rocket attacks resulted in a lack of tourism during what is

usually the highest-earning period for businesses in Tzfat.


           3. This severely affected my family’s income, as reflected by the business’ balance

sheets attached to this supplemental declaration, and incorporated by reference.
           4. The attached balance sheets are business records that were made at or near the

time, from information transmitted by myself and my husband to our certified accountant at that

time. As owners, we are people with knowledge. The record was kept in the course of a regularly

conducted activity of the business.


           5. The attached balance sheets reflect the business’ income during the years 2005,

2006 and 2007, and are broken down by month.


           6. In July 2005, the business generated income of 35,735 New Israeli Shekels

(“NIS”). In August 2005, the business generated income of 40,975 NIS.


           7. The total income for the period of July-August 2005 equaled 76,710 NIS.


           8. During this same period in 2006—the year the Hezbollah rocket attacks

effectively forced the business to shut down—the business’ income is significantly lower. In July

2006, the business generated income of 26,402 NIS (most of which was earned before the first

rocket attack on July 13). In August 2006, the business generated income of 15,077 NIS.


           9. The total income for the period of July-August 2006 equaled 41,479 NIS.


           10. A year after the war ended, in July 2007, the business generated income of 47,970

NIS. In August 2007, the business generated income of 44,287 NIS.


           11. The total income for the period of July-August 2007 equaled 92,257 NIS.


           12. By evaluating the business’ income during the periods of July-August 2005 and

2007, we conclude that the business was trending upwards. It generated income of 76,710 NIS

and 92,257 NIS in July-August 2005 and 2007 respectively. The Hezbollah attacks during July-

                                               


August 2006 disrupted this upward trend resulting in a significant drop-off from what would

have been an otherwise prosperous season for the business.


           13. By averaging the income generated during July-August 2005 and 2007, I reached

the estimated amount of income that the business would have made had Hezbollah not attacked

the city of Tzfat in July-August 2006. The average of the July-August period of 2005 and 2007 is

86,483 NIS. This is 45,004 NIS less than the business’ actual income for the July-August period

of 2006 (41,479 NIS).


           14. Using today’s conversion rate (June 21, 2015), the total loss in prospective

income for the period of July-August of 2006 attributable to Hezbollah’s rocket attacks on the

city of Tzfat equal USD $11,753.98.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.





Executed on July15, 2012                          _________________________
                                                       Dvora Kaszemacher






                                                


Divider page
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                   )
KAPLAN, et al.,                    )
                                   )
            Plaintiffs,            )                          Civ. No. 09-646 (RWR)
                                   )
      v.                           )
                                   )
HEZBOLLAH, et al.,                 )
                                   )
            Defendants.            )
__________________________________ )



                                   
             SECOND CORRECTED SUPPLEMENTAL DECLARATION OF
                          DVORA KASZEMACHER


Dvora Chana Kaszemacher of Tzfat, Israel hereby submits a corrected supplemental to her

original declaration pursuant to 28 U.S.C. §1746, as follows:


           1.   The Second Lebanon War occurred during July 2006-August 2006. The city of

Tzfat, in which my business was located, bore the brunt of Hezbollah’s katyusha rocket attacks

during the peak of the tourist season. As a result, the business operated by my deceased husband,

on which my entire family depended on for income was significantly disrupted.


           2. Hezbollah’s incessant rocket attacks resulted in a lack of tourism during what is

usually the highest-earning period for businesses in Tzfat.


           3. This severely affected my family’s income, as reflected by the business’ balance

sheets attached to this supplemental declaration, and incorporated by reference.
           4. The attached balance sheets are business records that were made at or near the

time, from information transmitted by myself and my husband, who as owners of the shop were

people with knowledge. The record was kept in the course of a regularly conducted activity of

the business.


           5. The attached balance sheets reflect the business’ income during the years 2005,

2006 and 2007, and are broken down by month.


           6. In July 2005, the business generated profits of 20,895 New Israeli Shekels

(“NIS”). In August 2005, the business generated income of 15,247 NIS.


           7. The total income for the period of July-August 2005 equaled 36,142 NIS.


           8. During this same period in 2006—the year the Hezbollah rocket attacks

effectively forced the business to shut down—the business’ income is significantly lower. In July

2006, the business generated income of 17,767 NIS (most of which was earned before the first

rocket attack on July 13). In August 2006, the business generated income of -1,315 NIS.


           9. The total income for the period of July-August 2006 equaled 16,452 NIS.


           10. A year after the war ended, in July 2007, the business generated income of 42,584

NIS. In August 2007, the business generated income of 45,814 NIS.


           11. The total income for the period of July-August 2007 equaled 88,398 NIS.


           12. By evaluating the business’ income during the periods of July-August 2005 and

2007, we conclude that the business was trending upwards. It generated income of 36,142 NIS

and 88,398 NIS in July-August 2005 and 2007 respectively. The Hezbollah attacks during July-

                                               


August 2006 disrupted this upward trend resulting in a significant drop-off from what would

have been an otherwise prosperous season for the business.


           13. By averaging the income generated during July-August 2005 and 2007, I reached

the estimated amount of income that the business would have made had Hezbollah not attacked

the city of Tzfat in July-August 2006. The average of the July-August period of 2005 and 2007 is

62,270 NIS. This is 45,818 NIS more than the business’ actual income for the July-August

period of 2006 (16,452 NIS).


           14. Using the conversion rate from June 21, 2015, (which is 3.8288), the total loss in

prospective income for the period of July-August of 2006 attributable to Hezbollah’s rocket

attacks on the city of Tzfat equal USD $11,966.67.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.





Executed on March 17, 2016_________________________
                                                Dvora Kaszemacher






                                                


Divider page
Divider page
Divider page
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
KAPLAN, et al.,                     )
                                    )
            Plaintiffs,             )                          Civ. No. 09-646 (RWR)
                                    )
      v.                            )
                                    )
HEZBOLLAH, et al.,                  )
                                    )
            Defendants.             )
____________________________________)



                   DECLARATION OF PLAINTIFF NECHAMA DINA KUMER

Nechama Dina Kumer, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

        1.     I am an American citizen and was born in Nashville, Tennessee on September 4,

1976.

        2.     I am a resident of Israel and live in the northern Israeli city of Tzfat.

        3.     My husband, Chayim Yosef Kumer, who is also an American citizen, and I met in

Tzfat, Israel and we were married on September 9, 1997.

        4.     We have seven children, four of whom were alive during the 2006 war

perpetuated by the Islamic terrorist group Hezbollah against Israel.       My husband Chayim, and

our oldest two children, Malka and Chana Liba, were severely traumatized by the war.

        5.     I will never forget the day July 13, 2006, the first day of the 2006 war, which has

forever impacted my family. We were fortunate to survive the rocket onslaught in which

Hezbollah mercilessly targeted civilian population centers in Northern Israel, including our small

city of Tzfat, for over six weeks. We did not emerge unfazed.           The trauma suffered by my

family from this war continues to affect us in significant ways, even today.

                                                  1
       6.      That July day started off normally enough. Even though a Hezbollah rocket had

been fired at Mt. Meron (which is relatively close to Tzfat and on which a military installation is

located) that morning, no one imagined that our relatively sleepy town of Tzfat also would be

targeted. In fact, the attack on Mt. Meron was not a big news story, and no one seemed

concerned about it. Offices, schools and summer camps were not let out early and there was no

talk of what to do in the event of a rocket attack on Tzfat, because no one thought it would

happen.     There was simply no preparation for an attack on Tzfat because there was no

expectation that Tzfat would be targeted by Hezbollah.

       7.      Our horrible nightmare began after the kids came home from school and were

eating lunch, when all of a sudden Chayim and the kids had to run for cover in the neighborhood

communal shelter, which was not at all prepared for this type of threat.

       8.      I was at work when the first rockets hit, and actually heard them pass overhead

and then land close to our building. I happened to be in the bathroom at the time of impact,

which was utterly terrifying, and I ran out of there as fast as I could. The building in which I

worked did not have a shelter, and I was very worried about Chayim and the children and wanted

to get home immediately to be with them. I had no way of knowing whether they were okay or

had been hurt, but I tried to keep bad thoughts out of my mind so that I wouldn't go crazy. I was

five months pregnant at the time and wanted to be sure to stay calm for myself as well as for the

welfare of the baby I was carrying.

       9.      I made my way outside of the building and could see that everyone else was also

leaving work to go home to their families. There were no taxis or buses as the entire city had

suddenly shut down. I started to walk home and luckily was able to hitch a ride from a passing

car for most of the way.


                                                 2
       10.     I found Chayim and the kids in the shelter, just where I had hoped they would be.

I was so thankful to see that they were in one piece and that they were all together. The shelter

was a rather chaotic scene. It was crowded and all around us there was mass confusion, people

were hysterical and in shock.

       11.     Coping with this new reality was hard for me, but trying to explain our situation

to our two oldest children was gut wrenching. At that time, Malka was 6 years old and Chana

Liba was 5 years old. They were very precocious for their ages, and Chana Liba especially

asked all kinds of questions that I couldn't answer.    We had a rather comprehensive dialogue

about the situation - why Hezbollah would want to kill people in their homes who had done

nothing to them, why all of the girls' friends were getting ready to flee down south and why we

couldn't (we didn't have family or friends to stay with, and hotels down south were too expensive

for us, in addition, vacancies were difficult to find due to the massive numbers of families who

fled from the north and needed accommodation). I don't think I realized at the time how capable

the two girls were to mentally and emotionally grasp most of what was going on, and therefore

how traumatic the whole experience was for them. Having to live through hundreds of sirens

and barrages of rockets over the next six weeks, many exploding nearby, in retrospect, it's no

surprise that they suffered from post-trauma stress disorder and, to different degrees, are still

suffering from this trauma to this day.

       12.     While I was concerned about my two oldest children, my biggest concern was that

Chayim was not in a good state of mind and seemed to be deteriorating as the war dragged on.

The hardest thing for me to handle was that Chayim was having regular panic attacks and anxiety

and that this was physically affecting him and our kids. This, of course, worked against my

efforts to try and make the kids feel as stable and secure as possible, which, given our situation,


                                                3
was already a losing proposition. But as Chayim's condition worsened, things became even

harder for all of us.

        13.     Chayim suffered both physically and emotionally for much of the war. He had

excruciating, recurring abdominal pain which required him to be rushed to the hospital on three

different occasions. These symptoms were a result of the psychological trauma he experienced

during this time. Twice, Chayim was caught outside of the home during rocket attacks and it

devastated him. This happened once while he was at our local synagogue during which he was

paralyzed with fear and couldn't run for cover, even though he saw everyone else running around

him, scrambling to get to the nearest shelter. The second time he was on his way back from the

only market in our area that was still open, where he had gone to get us essential supplies. The

stress of being caught in a volley of rockets was just too much for him. I had heard the

expression "shell-shocked" before but only now began to really understand it's meaning.

        14.     We also had numerous other traumatic experiences. Our beloved babysitter, who

the girls simply adored, ran into our home screaming one day during the war. Her building had

suffered a direct hit by a rocket and now had a gaping hole in its side. She was in total shock.

She spent that day with us, playing with our kids and trying to forget about what she witnessed,

but I could tell that our girls understood the situation and were also shaken by how scared she

was and how very close she was to being hurt herself. It was hard for our girls to digest that the

house that they so often went to for babysitting now had a missile go through it and was badly

damaged.

        15.     There was another strange phenomenon that was especially terrifying for the girls,

many people who had fled to the south and who could not bring their pets simply left their dogs

outside, and thus the city was full of canines roaming the streets in packs. The dogs were all


                                                 4
traumatized from the constant shelling, and were acting strangely and aggressively. Many of the

dogs seemed to be starving and appeared to be desperate for food. The people who remained in

Tzfat had to be careful about the dogs in addition to the rockets whenever they ventured out.

Our girls were extremely afraid of going outside and coming face to face with those abandoned

dogs. This made an additional lasting impression on them.

        16.     Both Malka and Chana Liba still suffer, six years later, from the traumatic

experience of living through the rocket attacks, even after intensive counselling. They both were

treated with various therapies for six months after the war ended, and have continued to be

counselled since them.

        17.     Both girls have been diagnosed with degrees of Post Traumatic Stress Disorder

(PTSD) and Anxiety, which manifests in panic attacks, their inability to sleep, nightmares, and

an exaggerated stress responses. Additionally, they exhibit symptoms of low attention, and

difficulty learning and remembering.

        18.     A Psychiatric Evaluation for Malka done by Dr. Rael Strous, MD, USA Board

Certified Psychiatrist, is set forth as Exhibit "A."

        19.     A Psychiatric Evaluation for Chana Liba done by Dr. Rael Strous, MD, is set forth as

Exhibit "B."

        20.     Malka's damage is more severe. Her ability to function socially has been affected.

She has, on a regular basis, anxiety and panic attacks. She had one just this week Malka went

out of town for a wedding, and the entire time, during the eight hours she was gone, she was

experiencing a panic attack. Even the fact that she was with her sister and surrounded by people

she knows from the community didn't help calm her down. Malka called me numerous times

telling me how nauseous she was, but the second she came home the nausea suddenly vanished.

This condition obviously originates in her head. She was never like that before the war. She
                                                       5
suffers from unexplained stomach aches.          Further, because she will not participate in any

activities more than a block away from her home, her opportunities for socialization are severely

limited. Additionally, her performance in school has suffered.from the rocket attacks.

       21.       When I travelled with Malka to America last summer, she was very

uncomfortable and prone to panic attacks if she wasn't with me all the time. Notwithstanding,

she reports that she feels much safer in the United States, and plans to move there as soon as she

is old enough.

       22.       Being away from home in general is difficult for her, even if it is just sleeping at a

friend's house. A couple of years ago she went to sleep-away camp for two and a half weeks, she

hated it because it was so difficult for her to fall asleep at night there. Prior to the war, she

would often have sleepovers with other children. Now, she is unable to, and when she tries to,

we always need to go get her in the middle of the night because she experienced an episode of

anxiety. Malka has a school trip coming up and she doesn't want to go because she is afraid of

having a panic attack there.

       23.       My other young daughter, Chana Liba is also prone to anxiety and panic attacks.

It was only a year ago when we finally got her and Malka to stop sleeping together in bed. They

are both still scared to walk alone into a dark room, or the bathroom, by themselves.          If they

need to go to the bathroom at night they want an escort and for someone to stand outside the

door while they use it. If we can't do this for them then they become very scared. Since we

understood that the trauma they suffered has really been impeding on their quality of life and on

their ability to function normally, we decided to hire a specialist in post-trauma disorder who is

working with them now and teaching them new skills. We are bearing the expense of this

therapy.


                                                   6
       24.     Both girls rarely talk about the war explicitly, though sometimes they do make a

direct association between a panic attack they are having and the war.

       25.     In addition to the difficulty of watching my children suffer, I have been burdened

with the responsibilities of supporting what have become their extensive sets of special needs.

From sleeping in the same bed with them, to frequently being woken up at night, to managing

their anxieties on a day to day basis – it has been quite taxing on my physical, emotional and

mental health. Malka cannot even be left alone on one side of the apartment, or else she

decompensates. This is not how we’d hoped our two beautiful daughters would grow up. It is

extremely detrimental watching your children go throw such a thing and not being able to shield

them from this trauma, nor calm their anxieties in the subsequent years.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


Executed on March 29, 2012                       _______________________________________
                                                     Nechama Dina Kumer




                                                7
Exhibit A
                                    Rael Strous MD
                                     Psychiatrist
                        PO Box 940, Beit Shemesh 99000, Israel
                                Tel: 972-544-628254
                             Email: raels@post.tau.ac.il


USA Board Certified Psychiatrist
Israel Medical License: 31932
Israel Psychiatry License: 17270

27 January 2012


Psychiatric Evaluation: Malki Kumer
Social Security No: 206652026
Date of Birth: 10 October 1999


This evaluation is based on clinical interview and formal psychiatric evaluation as
well as corroborating information supplied by family report. My opinions are stated
within a reasonable degree of medical certainty.


Identifying Information
Malki Kumer is a 12-year-old dual USA and Israeli citizen currently residing in Israel.
She is in 7 th grade at school. She is the eldest of 8 children.


Presenting Problem
At the beginning of the war in mid July 2006, she distinctly remembers hearing the
emergency siren for the first time while she was busy at the computer at home in
Safed. She was six years old at the time. She heard the explosions of the rockets
falling close to her home and she ran to the air raid shelters under her building. She
reports feeling very scared and bewildered. Everyone around her, including herself,
were shouting and crying and this only compounded her fear. The siren alerts
continued every day for some time and she ran to the shelters every time. She recalls
people bringing them food (which she now knows were volunteers from outside the
city). Most of her friends left the city during the war but she stayed with her family.
She recalls feeling on edge, anxious and very scared for the entire duration of the war.
She also remembers sleeping on mattresses in the corridor of her home since it was
the safest and most protected area of the apartment in which she lived. All her family
slept together in this manner and that at least was comforting for her. The period of
the war was very unsettling for her and she reports feeling jittery and nervous every
day in anticipation of the next rocket explosion. She also remembers jumping under
the table at any loud noise which may have remotely resembled an explosion – just as
she had been taught at school to do. She recalls missing her friends very much and
was lonely and bored most of the time. This together with her nervousness and
“jitteriness” made her very sad during this time. This affected her sleep and she
remembers having difficulty falling asleep every night during the war. In addition, she
used to wake up several times during the night with fears from her dreams. She
remembers seeing the results of rockets – smoke and fires – this was very frightening
for her as she describes it. A neighbor of hers and the father of a friend were injured
by rocket fire and this only exacerbated her fears.


Long-term Psychological Sequelae Following the Event
Her nervousness which developed as a result of the rocket explosions did not
disappear after the war. She continued to have sleep problems and many anxieties
which had not been present prior to the war. Several of these problems affected her
function socially. For example, to this day she has problems sleeping out at friends.
Prior to the war she often spent the night at friends as a “sleepover”. However for the
months and initial years after the war, she had great difficulty sleeping out. Even
when she did manage to agree to sleep out, her parents would have to come and
collect her in the middle of the night due to her anxiety of being away from home.
This was a marked change which developed only after the war. She also reports clear
“flashbacks” to the sounds of the sirens warning of rockets. For the first few months
after the war she would also have trouble leaving the house on her own such as going
to school or going to visit a friend. Despite the end of the war, her anxiety level
remained high and this markedly affected her independent functioning outside the
home. Unlike prior to the war, she required accompaniment to anything outside the
house. This took a year or two to resolve – which it did but slowly. Even her school
scores were affected – anything with any anxiety associated such as tests affected her
ability to function to her potential. She could not cope with anything anxiety
provoking. This was a major change from before the war when she was clearly
confident and well adjusted as the eldest child in her family.
Very early on these problems were recognized by her parents and school. She was
referred to a psychologist for treatment – treatment which she continues in some form
to the present. While many of the test related anxiety issues began to resolve, she
continues to manifest anxiety issues since the war which affect her functioning.


In a written evaluation dated 25 January 2012, Rivki Mishlubin, her school counselor
reports that Malki still suffers from serious anxieties since the war which affect her
function. She reports that Malki still has nightmares and requires someone familiar to
sleep near her. These anxieties also affect her ability to concentrate which adversely
influence her academic performance. She reports that her social function is also
adversely affected in that she cannot participate in any activity which takes place far
from home. She reports that Malki lost all sense of personal security and suffers from
this to this day.


Malki reports that she has visited the USA and wants to move there. She reports
feeling much safer in the USA and as soon as she grows up she wants to move there
permanently for her safety.


Parental Report
Malki’s parents report that she was a very well adjusted and confident child before the
war. This all changed after the war. During the war they were not too concerned about
her anxieties since everyone was together and despite her obvious suffering the
consequences of the war, she did not appear to stand out in terms of the intensity of
her response compared to other children. However her anxiety response intensified
after the war. She could not do anything alone – she was even anxious going to the
bathroom alone in their home. She became dysfunctional in that she could not be left
alone even on one side of the apartment. She was not able to sleep alone in a bed let
alone in a room alone. She would insist on sleeping in the same bed as her younger
sister. She would have frequent stomach aches (for no apparent reason or medical
cause) and she would also have intermittent panic attacks with significant anxiety.
Her parents believe that she suffered the most of anyone in the family as a result of
the war. These problems lasted a long time and only over the past few months has she
been able to sleep alone in a bed. Even as recent as several months ago, she was not
able to attend a summer camp alone which was only a few hundred meters away from
their home. Her studies at school were also significantly affected which once again
only recently is beginning to improve. For about 2 years they report she could not
sleep out at friends - something which she loved to do prior to the war. They report
that she attended intensive psychotherapy for a long time after the war.


Previous Psychiatric Illnesses
Prior to the bombing event, Malki did not demonstrate any signs of mood disorder or
psychiatric history whatsoever. She was social and considered to be a well adjusted
child.


Current Medical Illnesses
None.


Mental Status
General appearance: Dressed appropriate for her age. Well groomed. Very engaging.
Behavior: Visibly distressed on talking about her memories of the war despite the
time elapsed.
Affect: Anxious affect on discussing her fears of war.
Mood: Reports good mood at present.
Speech: Clear and coherent
Thought disorder: No evidence of formal thought disorder.
Thought Content: No evidence of delusional content.
Perceptual Disorder: No evidence of past or present hallucinations. No evidence of
psychosis.
Neurocognitive and neuropsychiatric status: fully alert and oriented. Short-term
memory and long-term memory intact.
Impulse Control: Intact.
Insight: Good.
Judgment: Good.
Reliability of Mental status and interview: very good.
Summary of Observations
Malki Kumer is a 12-year-old female with chronic anxiety disorder and symptoms of
PTSD beginning in the aftermath of the 2 nd Lebanon war in 2006. Most of her
problems which affected academic and social function began after the war for which
she required chronic professional psychological intervention.


Prognosis
While Malki suffered considerably following the event, in light of the chronic
psychological treatment she is starting to demonstrate improvement over the past year
or so. She still responds to anxiety provoking situations in an intense manner and it is
hoped that over time she will be able to make up lost time from both an academic and
social perspective.


Diagnostic Formulation
Axis I:        Anxiety Disorder
               Post-traumatic Stress Disorder (PTSD)
Axis II:       None
Axis III       None




Rael Strous MD
Exhibit B
                                   Rael Strous MD
                                    Psychiatrist
                        PO Box 940, Beit Shemesh 99000, Israel
                                Tel: 972-544-628254
                             Email: raels@post.tau.ac.il


USA Board Certified Psychiatrist
Israel Medical License: 31932
Israel Psychiatry License: 17270

27 January 2012


Psychiatric Evaluation: Chana Libby Kumer
Id No: 207608779
Date of Birth: 20 November 2000


This evaluation is based on clinical interview and formal psychiatric evaluation as
well as corroborating information supplied by family report. My opinions are stated
within a reasonable degree of medical certainty.


Identifying Information
Chana Libby Kumer is an 11-year-old dual USA and Israeli citizen currently residing
in Israel. She is in 5th grade at school. She is the second of 8 children.


Presenting Problem
Despite being only age 5 at the time and despite the passage of over 5 years since the
war, Libby reports feeling very scared at the beginning of the war when she first
experienced the explosions of the rocket fire on her neighborhood in Safed. She was
confused and could not understand why this was happening during her summer
vacation. She reports screaming and crying every time that she and her family had to
run to the shelters by their building. The summer was very difficult for her because
most of her friends had left and all she remembers was the fear of the noise of the
“bombs”. She felt safe only at night when everyone in her family slept together in the
corridor. She was so fearful that she had to sleep in the same bed as her sister. She
remembers being restricted from leaving home and not going anywhere during the
summer vacation. She also recalls having bad dreams during this time and scary
thoughts every time her parents would leave the apartment that something may
happen to them. She recalls that she remembers these feelings very clearly even
though they transpired a long time ago.


Long-term Psychological Sequelae Following the Event
Similar to her older sister, her nervousness which developed as a result of the rocket
explosions did not disappear after the war. She continued to have sleep problems and
many anxieties which had not been present prior to the war. She could not walk to
friends or school alone for a long time after the war – something which she did prior
to the war. She was also not able to sleep alone in a bed – she would only sleep if her
sister slept in the bed with her. Her bad dreams continued for some time after the war
and then gradually disappeared. She remembers seeing a woman (psychologist) who
helped her to describe her feelings and helped her to deal with the bad memories and
fears of the war and explosions.


Parental Report
Libby's parents report that her problems were most evident at night after the war when
she had great difficulty sleeping. She had to sleep together with her sister in the same
bed. This continued for several years after the war. They sent her for intensive
psychotherapy with a child psychologist for about a year. They also report that she
manifested panic attacks which although were mostly associated with any anxiety
provoking situation such as loud noises, they also occasionally occurred
spontaneously. They report her being hypervigilant and responding excessively to any
stressful situation. This never occurred before the war. This also gradually improved
with time after the war. They report that Libby's anxieties predominantly affected her
social function.


Previous Psychiatric Illnesses
Prior to the bombing event, Libby did not demonstrate any signs of mood disorder or
psychiatric history whatsoever. She was social and considered to be a well adjusted
child.


Current Medical Illnesses
None.
Mental Status
General appearance: Dressed appropriate for her age. Well groomed. Obviously very
intelligent and verbal.
Behavior: Visibly distressed on talking about her memories of the war despite the
time elapsed.
Affect: Anxious affect on discussing her fears of war.
Mood: Reports good mood at present.
Speech: Clear and coherent
Thought disorder: No evidence of formal thought disorder.
Thought Content: No evidence of delusional content.
Perceptual Disorder: No evidence of past or present hallucinations. No evidence of
psychosis.
Neurocognitive and neuropsychiatric status: fully alert and oriented. Short-term
memory and long-term memory intact.
Impulse Control: Intact.
Insight: Good.
Judgment: Good.
Reliability of Mental status and interview: very good.


Summary of Observations
Chana Libby Kumer is an 11-year-old female with chronic anxiety disorder and
symptoms of PTSD beginning in the aftermath of the 2nd Lebanon war in 2006. Her
anxiety was manifested in sleep dysfunction, social problems and panic attacks. She
required chronic professional psychological intervention for about a year after the
war.


Prognosis
It is clear that Libby suffered following the war with anxiety. However with
psychological intervention she demonstrated improvement. It appears however that
there are still residual anxiety issues and she still responds to anxiety provoking
situations in an intense manner. It is hoped that over time these anxiety responses will
diminish despite the scars remaining from her experience.
Diagnostic Formulation
Axis I:      Anxiety Disorder
             Post-traumatic Stress Disorder (PTSD)
Axis II:     None
Axis III     None




Rael Strous MD
Divider page
Divider page
Divider page
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                   )
KAPLAN, et al.,                    )
                                   )
            Plaintiffs,            )                       Civ. No. 09-646 (RWR)
                                   )
      v.                           )
                                   )
HEZBOLLAH, et al.,                 )
                                   )
            Defendants.            )
__________________________________ )



                                    
              DECLARATION OF LAURIE ANN SENDLER RAPPEPORT


Laurie Ann Sendler Rappeport of Tzfat, Israel declares pursuant to 28 U.S.C. § 1746, as

follows:

       1.     I am an American citizen and I currently reside in Tzfat, Israel. I was born in

Detroit, Michigan on March 29, 1958.

       2.     I am the mother of five children. My son Avishai was born January 1, 1986, my

daughter Ariel was born September 7, 1987, my daughter Yochi was born November 21, 1989,

my son Chaggai was born September 24, 1992 and my daughter, Margalit Chen, was born April

15, 1996.

       3.     At the time of the Second Lebanon War in 2006, I was living in the northern city

of Tzfat with my children. I was working at Leave Notes, an Israeli education program for

students from abroad, which was also located in Tzfat.

       4.     When news that the first katyusha rocket from Lebanon had fallen on July 13,

2006, I was at work. My daughter, Margalit, who was nine at the time, was home by herself. I
grew very concerned and I immediately returned home from work because I did not want her to

be alone if more rockets were launched. That afternoon we remained around our home following

the developments, waiting for news and trying to figure out what we should.

       5.      At about 7:00 pm, a rocket launched by Hezbollah landed on a neighbor's house

across the street from us. I heard the sound of an explosion and crashing glass as the windows

of my home blow in. At first I was very confused and frightened as I wasn’t really sure what

had happened. I thought it might be sonic booms from low flying airplanes. It was totally

unexpected and left me in shock.

       6.      When the rocket hit, my daughter Margalit, was outside playing in the tree house

that was in our yard. The rocket had landed very close to Margalit, only about 65 feet from

where she was playing. The force of the rocket violently blew her out of the tree house, which

was about six feet high, and threw her to the ground.

       7.      As Margalit laid on the ground, one of our family dogs grabbed her and dragged

her quickly into the house. She came into the house hysterically crying and screaming. I had no

idea what had happened to her since I did not realize at first that a rocket had landed that close to

her. Margalit was very scared and shaken. It was difficult to access what had happened to her

because she was screaming. I grabbed my daughter and tried to determine if she was alright.

       8.      Outside our house I saw a lot of mist in the air. A water pipe had been hit and the

water was blowing in all directions. At that time, however, I did not realize that the mist was

only water, and I feared that a gas pipe had been hit and that the gas was pouring out . I was

afraid that the gas could ignite and explode. Accordingly, in terror we quickly ran outside and up

a staircase to the street above our house to get away from the dangerous situation.

       9.      When we reached the street above us, we realized that another rocket had landed




                                                 ʹ
there as well. Medical crews were already working there and trying to assist the injured. A

neighbor from that street had been killed in the rocket explosion. The medics were evacuating his

body on a stretcher. Margalit saw them loading the man into the ambulance. For a ten year old

girl this was very shocking and she became even more distressed and scared.

       10.     We realized that the entire city was under rocket attack and that no street was

really safe. We ran around the neighborhood not knowing exactly what to do or where to go. We

ran to a public bomb shelter and stayed there for a while. After that, I contacted a friend and we

ran out of the shelter and to her apartment. Her home had a fortified, underground room which

we wound up staying in for the next couple of days.

       11.     There were rockets hitting civilian neighborhoods in the north of Israel almost

every hour and a full scale military operation against the terrorists had begun. I did not know if

we should leave Tzfat and try to get to some other area that may be safer or stay near our home. I

was conflicted because Margalit was very upset and traumatized by the events she had just

witnessed and survived. She was very frightened and just wanted to get out of Tzfat as soon as

possible. But I also had my other children to think about. My son Avishai, was serving in the

army and was scheduled to come home on a leave for the weekend. I wanted to be there for him

near our home when he returned. I intended to speak with him and decide together what we

should do. So we did not leave Tzfat at that point and stayed until after the Sabbath. I did not

know where we could go to or whether leaving was the right choice at all.

       12.     On Saturday night, July the 15th, Margalit and I left Tzfat and drove south near

Tel Aviv to be with some people we were friendly with. We were told that the center of the

country near Tel Aviv was probably out of the missiles' range and with so many people being

killed and injured from the massive rocket barrages we felt we had better try to find some




                                                ͵
measure of safety. We stayed with our friends there for two weeks. Then we moved to be with

some other neighbors from Tzfat in an apartment where they were staying. Next, we moved near

Jerusalem to some other people that we knew and we stayed with them for a couple weeks. The

rockets continued to hit cities all over the north of Israel and we could not return home. The

apartments that we were lodged in were very crowed and small. We lived with other families. In

addition, to paying some money to the people we were staying with, we incurred many extra

costs and expenses as a result of not being able to return to our own home. It was a very

frightening and uncomfortable time. We did not know from day to day what would happen. The

instability and uncertainty of our lives filled us with stress and tension. Margalit had been

through a tremendous shock and the continuing war made it impossible to place her in a really

stable environment.

       13.     It was horrible moving around from place to place. I didn’t know what to do. I

knew that I couldn’t go back to Tzfat with Margalit who was only nine at the time and was

traumatized and scared by the rocket attacks that we had experienced. I was afraid she would

completely collapse if we returned home.

       14.     On the other hand, I wanted to be at home in Tzfat and wanted to help my

children and the community. My older daughter, Ariel, who was also in the army at the time,

didn’t have a place to stay in the south. She had a dog that no one wanted to take care of, so she

ended up coming back to Tzfat by herself with the dog for a couple of weeks. I didn’t want her

to be by herself because I was afraid for her safety with the on-going rocket attacks and other

dangers of a young women living in an abandoned city alone.

       15.     My son, Avishai, was also coming back and forth from the army during that time

and there was nobody in Tzfat for him either. He was at first stationed in the south near Gaza and




                                                Ͷ
then was transferred up north near Lebanon. I was worried about his safety and wanted to be

home for him.

       16.      When the rockets started falling, my place of employment, Leave Notes, was

turned into volunteer headquarters for those seeking to assist during this rocket crisis. All the

volunteers stayed there and would get their daily assignments and visit the people who were

stuck in their apartments, for example, the elderly whose caretakers had left and people who

couldn't get into bomb shelters. I wanted to volunteer there but I could not go back to Tzfat and

have Margalit all by herself with the risk of more rockets landing in Tzfat.

       17.      For the entire 5 week long period of the rocket attacks I didn’t know which child I

was supposed to take care of first. I did not know where I was supposed to be. Every day I woke

up with this reoccurring and panicky feeling of not knowing what am I supposed to do first,

what are my responsibilities and who should I take care of first.

       18.      In addition, my two other children, Yochi and Chaggai were in the United States

at the time. We decided that when those two children would return from the United States we

would all go back to Tzfat. Fortunately, when they finally arrived back in Israel it was the day

the ceasefire went into effect.

       19.      Shortly after Margalit returned to Tzfat and resumed her studies, I was contacted

by her school because of behavioral issues that my daughter was experiencing. She was angry,

unruly and acting out in class; her teachers could not deal with her. Before the rocket attacks,

she had never had behavioral problems. I understood this was a direct result of the traumatic

experience she had endured.

       20.      I took her to a therapist for some crisis intervention. We both underwent therapy

but it was mostly for Margalit. I enrolled her in several months of drama therapy and she was




                                                 ͷ
taught calming techniques to employ when she experience fear, panic or otherextreme emotions.

Over time, there was a slight improvement in her symptoms.

       21.       There had been a great deal of damage to our home and much of our belongings

had been destroyed. We had to replace the insulated windows and glass panes that were

shattered by the katyusha rocket.

       22.       Around the time of the one year anniversary of the rocket attack that injured my

daughter I relived the entire event. I again experienced the entire feeling that from one day to the

next everything had just changed so dramatically. My whole life was suddenly thrown into

confusion and uncertainty. I continuously think about what happened, what I should have done,

what I didn’t do and what I would do next time. These thoughts haunt me and leave me nervous

and unsettled.

       23.       Whenever I see the neighbors, whose house suffered a direct katyusha rocket hit

with everyone inside, memories of the attack are triggered again for me. Their children were

friends with my daughter. Several of the children were badly hurt and have physical scars and

impairments. I relive the trauma of the attack and the entire horrifying experience whenever I see

them. It triggers the utter shock, fear and despair of what had happened to us.

       24.       For the first couple of years after the attack, I was very affected by sirens and

noises like the ones that sound before the national Memorial Days and Holocaust Days

commemorations. It was as if I had to take a couple of deep breaths to calm myself when I hear

them and go on. It brings up very difficult thoughts. These days I am learning to prevent these

sounds from upsetting me so much. My daughter still suffers from the trauma she endured.




                                                 ͸
31
Divider page
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
KAPLAN, et al.,                     )
                                    )
            Plaintiffs,              )      Civ. No. 09-646 (RWR)
                                    )
      v.                            )
                                    )
HEZBOLLAH, et al.,                  )
                                    )
            Defendants.              )
____________________________________)


              DECLARATION OF PLAINTIFF MARGALIT RAPPEPORT


Margalit Rappeport, of Tzfat, Israel, declares pursuant to 28 U.S.C. §1746, as follows:

         1.      I am an American citizen and was born in Tzfat, Israel on April 15,

1996.

         2.      I am a resident of Israel and live in the northern city of Tzfat.

         3.      On July 12, 2006, Hezbollah carried out a brutal terrorist attack along

the Lebanese border that left several Israeli soldiers dead and injured. On July 13,

2006, what would later be known as the opening day of the rocket attacks, I was home

alone.

         4.      At the time of the onset of the war, two of my older siblings, Avishai

and Ariel, were serving in the army. My other two older siblings, Yochi and Chaggai,

were abroad at the time.

         5.      Shortly after the first rockets fired by Hezbollah from Lebanon landed

in Tzfat, my mother, Laurie Ann Sendler Rappeport, returned home from work. That

afternoon we remained home and nervously awaited developments in the crisis. My

mother listened to the news and tried to keep me from being frightened.
       6.      At about 7:00 pm, a rocket launched by Hezbollah landed on a

neighbor's house across the street from us. At the time, I was outside playing in the

tree house in our yard. Suddenly, I heard a terrifyingly loud explosion and shattering

glass. The rocket landed about 65 feet away from me and the force of the explosion

threw me out of the tree house, which was about six feet high.

       7.      As I laid on the ground, unable to move because I was in shock, one of

our family dogs grabbed me and began dragging me into the house. I remember being

really scared and screaming as my mother tried to calm me down.

       8.      Outside our house I saw a lot of mist in the air. A water pipe had been

hit and the water was blowing in all directions. At that time, however, we did not

realize that the mist was only water, and feared that a gas pipe had been hit. I was

frightened that the gas could ignite and explode. In a panic, my mother grabbed my

hand and we quickly ran outside and up a staircase to the street above our house to get

away from what we thought was a dangerous situation. We expected the street to

blow up at any second.

       9.      When we reached the street above us, we realized that another rocket

had landed there as well. Medical crews were already working there and trying to

assist the injured. A neighbor from that street had been killed in the rocket explosion.

The medics were evacuating his body on a stretcher. That really shocked me. I was

terrified that the man had been killed and I was frightened my mother and I could be

killed too. I remember crying uncontrollably as I watched the medics and all the

people move dazed through the streets.

       10.     We soon realized that the entire city was under rocket attack and that

nowhere exposed was really safe. My mother dragged me around the neighborhood

not knowing exactly what to do or where to go. I was very scared as we moved from


                                           2
place to place. Though we soon found a public bomb shelter and stayed there for a

while, we ultimately took refuge with my mother’s friend who had a fortified,

underground room, where we stayed for the next couple of days.

       11.       I was very frightened and just wanted to get out of Tzfat as soon as

possible. On Saturday night, July 15th, 2006, my mother and I left Tzfat and drove

south near Tel Aviv to stay with friends, where we remained for two weeks. Then we

moved to be with some other friends in an cramped apartment. Next, we moved near

Jerusalem to some other friends, where we stayed for a couple of weeks. The rockets

continued to hit cities all over the north of Israel and we could not return home. The

apartments that we were lodged in were very crowded and small. It was horrible

moving around from place to place. I never understood where we were going to be

sleeping. I do not like the instability, all the strangers and the uncertainty of what

would happen to us next.

       12.       All the while, I was also scared for my siblings who were in the army.

I felt very alone without any of my other siblings being around. I just wanted

everyone to be home together – safe and sound – the way it was before the rockets

began to fall.

       13.       When we returned home, we found that our house had been badly

damaged. Many of my personal belongings and toys were damaged. I had to throw

them all away so I would not have to look at them every day and be reminded of the

attacks.

       14.       Shortly after we returned to Tzfat and I went back to school, I began

having trouble at school.     My mother was frequently contacted by the principal

because of my “behavioral problems”. She was told I was angry, unruly and acting

out in class; that my teachers could not deal with her. I felt like I was losing control


                                            3
of my situation. This was all new for me – I was previously never in trouble at school.

I remember always feeling afraid, and experienced severe stress during this period –

never really being able to sleep well.

       15.     I began therapy for crisis intervention. I also began drama therapy to

learn calming techniques for when I experienced fear, panic or other extreme

emotions.

       16.     During the rocket barrages, my neighbors suffered a direct katyusha

rocket hit to their home with everyone inside. Several of their children were badly

hurt and have physical scars and impairments. Seeing them is difficult for me, and

triggers my anxiety. It brings back all the terrifying images I try to forget.

       17.     Over the years I have come to realize I deal with stress differently than

other children that did not directly experience the trauma of the rocket attacks and the

stress of the war-time atmosphere. For example, I’m afraid much more than they are.

I feel my fears are justified, but oftentimes my peers seem unfazed by every day

things that terrify me, like being in a closed space, a plane flying overhead, or a loud

noise from construction. I’m also generally more nervous and anxious than my

friends. This sometimes impacts ordinary decisions in my every day life: taking

public transportation, always having enough drinking water with me, avoiding small

spaces, ensuring a bomb shelter is nearby, always needing to be aware of the

whereabouts of my immediate family members, and so on.

       18.     In addition to being diagnosed with an anxiety disorder, I have also

been diagnosed with depression.          This manifests in various ways, but is most

markedly apparent when I am with my friends. They just seem happier and more

care-free than I am able to be. On good days, I am just slightly more morose than my

unaffected friends. On bad days, I have trouble getting out of bed and just feel


                                             4
terribly sad and overwhelmed. The anniversary of the rocket attacks is always an

especially hard time for me as I re-live all the terrifying experiences. To this day,

sirens and loud noises cause me to feel panic.



I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



Executed on March 29, 2012
                                                 Margalit Rappeport




                                           5
Divider page
Divider page
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAPLAN, et al.,                      )
                                     )
            Plaintiffs,              )        Civ. No. 09-646 (RWR)
                                     )
      v.                             )
                                     )
HEZBOLLAH, et al.,                   )
                                     )
            Defendants.              )
____________________________________)




                   DECLARATION OF PLAINTIFF DANIELLE SAUTER

Danielle Rak Sauter of Moshav Hinanit, Israel declares pursuant to 28 U.S.C. §1746, as follows:


        1.     I am an Israeli citizen and was born in Rio de Janeiro, Brazil on September 12,

1985.


        2.     I am a resident of Israel and currently live in Hinanit, a Moshav in eastern Israel.


        3.     My husband Jared, who is an American citizen, and I met in Taos, New Mexico,

and we were married on November 26, 2003.


        4.     In early 2006, Jared and I made perhaps the biggest decision of our lives when we

chose to move to Israel and build a family there. I arrived in Israel in June, 2006, one month

before the outbreak of Second Lebanon War. Jared, who arrived approximately 3 month before

me, travelled ahead in order to organize the necessary needs for our lives there. This included

finding a house to live in and employment that would support us.
         5.    Jared and I have two daughters: the eldest, Ariel, born on October 10, 2004, and

Mikayla, born on March 3, 2011.


         6.    I am a homemaker; I work at home taking care of the house and my daughters.


         7.    At the time of the Second Lebanon War in July, 2006, I was living in Rosh Pina,

Israel with Jared and my oldest daughter, Ariel, who was a year and ten months at the time.


         8.    When the sirens went off in our area, indicating a katyusha rocket attack, I was at

home with Ariel. I was scared and nervous for our safety since our house did not have a bomb

shelter and it was a great distance to the nearest one. The sound of the nearby explosions was

horrifying. I did my best to keep my daughter calm when she became petrified by the rocket

sirens and explosions.


         9.    Fortunately, Jared returned from work as quickly as he could and we spent the

rest of that day and night together, frightened and unsure what would happen to us. Over the

course of that sleepless night, we decided it was unsafe to stay in our home and that we have to

leave.


         10.   The next morning we packed all our important items and fled Rosh Pina in our car

as quickly as we could. The drive from Rosh Pina was one that I will never forget. With rockets

falling all around us, we sped away running for our lives. When sirens went off we had to take

cover under highway overpasses as we felt the earth shake with the rocket’s impact. My sense of

anxiety was overwhelming as I witnessed Jared’s sense of helplessness. There was no way of



                                                2


hiding the fact that he had no idea what was going to happen to us. He felt vulnerable and ill-

equipped to protect his family.


       11.     We sought refuge from the hostilities in my aunt’s house and stayed there for two

months. It was a very stressful and uncertain period. Staying in someone else's home while a

war rages around yours created feelings of constant anxiety and instability for us. We decided

that we could not return to living in Rosh Pina. I was too nervous and uncomfortable just

thinking about moving back. I had no desire to renew our lease there. But we had to return to

collect the rest of our belongings that we had left in our haste to flee for safety.


       12.     Thankfully our home was not damaged by the rockets. We did, however, suffer a

financial loss of approximately $15,000 when we discovered that the power tools and equipment

that my husband had purchased to use in his new business had disappeared during the time that

we were forced away from Rosh Pina due to the rocket attacks and could not adequately protect

or secure our home and belongings.


       13.     Prior to the War, Jared had been employed as an agricultural landscaper and a

goat cheese maker. When the war broke out, he was planning to open up a new business dealing

with greenhouse construction and grey water system design and installation. Now this was not

going to happen.


       14.     This was a great blow to us. The loss of $15,000 in equipment was not something

that we were in a financial position to replace. Being displaced from our home and temporarily

on the move, my husband was also not able to continue working at his prior jobs. He had to give

up his dream of having his own business.


                                                   3


       15.     These events were very stressful for us as a family. At first we used our meager

savings to live off of, approximately $10,000, but that soon came to an end and we quickly

realized that my husband must find some sort of employment. My husband was devastated by the

business setback and further demoralized by the low paying job he had taken as a mechanic.

However, Jared needed to put food on the table.


       16.     Shortly after the War, my husband started experiencing panic attacks which were

set off by large crowds or loud noises. These panic attacks negatively affected his ability to

function at work, and also affected his emotional ability to deal with every day tasks and

situations. This has taken a significant toll on our marriage and created a lot of stress and

uncomfortable feelings between us. He had bouts of insomnia and difficulty falling asleep and

staying asleep. My husband's personality changed and he was frequently irritable. He attributed

this to the rocket barrage we had experienced from which we fled.


       17.     As a result of the marital stress we were experiencing which stemmed from

Jared’s emotional fears and anxieties following the war and his financial worries also caused by

the war, we began to see a therapist. We spent about $5,000 of our own funds to attend weekly

sessions. The therapy has helped somewhat but must be continued to make sure that we stay on

track. As a wife it is difficult to witness your husband feeling helpless and inadequate. We are

constantly trying to work together to move on but the long lasting effects of the rocket attacks

continue to plague us. Many days I feel depressed and anxious and unable to function properly.


       18.     In addition to the emotional and financial toll of these experiences, I have also

suffered a deterioration of my health. I had to undergo two surgeries since the ending of the

War, one a result of a burst appendix, and the other a removal of a femoral cyst. Both ailments,
                                                  4


in particular the former, are commonly known to be stress induced. This was moreover

substantiated by the emergency room staff.


       19.     Due to my entire dedication to fulfilling my roles as wife and mother, I was left

with very little time and energy, and did not have adequate funds to properly take care of myself.

This stress has already manifested in its effect on both my physical and emotional health. The

trauma I experienced during the War has obviously affected me and certainly will continue to

influence me, both directly and through my husband, for many years to come.




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.




Executed on March 29, 2012
                                                     ________________________________
                                                             Danielle Rak Sauter





                                                5


Divider page
Divider page
Divider page
                                   Rael Strous MD
                                     Psychiatrist
                       PO Box 940, Beit Shemesh 99000, Israel
                                  Tel: 972-544-628254
                               Email: raels@post.tau.ac.il




USA Board Certified Psychiatrist
Israel Medical License: 31932
Israel Psychiatry License: 17270


29 June 2015


Psychiatric Evaluation: Avishai Reuvane
Date of Birth: 29 June 1972


This evaluation is based on clinical interview and formal psychiatric evaluation, as
well as my review of the discovery materials in this case as listed in my introduction.
My opinions are stated within a reasonable degree of medical certainty.


Identifying Information


Avishai Reuven is a 43-year-old male dual USA and Israeli citizen currently residing
in Tekoa, Israel. He was born in Los Angeles, California, Missouri. He is the oldest of
4 siblings. His parents currently live in Chicago where his father is an engineer and
his mother is an administrator. He attended Texas A&M College on a football
scholarship, however he left after a year after he lost his scholarship due to injury
(non-sports related). He moved to Israel in 2001. He is divorced (2008) with one child
(son) currently aged 7. While he was only married for under 3 years, he has been
together with his previous wife for many more years due to frequent failed attempts at
reconciliation. He is currently working in a mushroom factory as a shift manager.




                                            1
Presenting Problem


On July 13, 2006, he reports that he was in Safed together with his wife at the
beginning of the Second Lebanon war. He recalls that Hezbollah started firing rockets
at civilian cities in northern Israel, including his city of Safed. He was at his home
while his wife was somewhere else in the city when 2 katyushas (rockets) hit his and
his neighbor's house. The first hit at around 8 am and the second at 11am. He
remembers it well since it was his Hebrew birthday. After the first rocket hit he was in
shock. He reports that the walls cracked and he was in panic. He immediately called
his wife and instructed her to stay where she was since she was in a more protected
area of the neighborhood. He remembers looking outside his home and seeing a line
of katyushas coming towards his neighborhood and apartment. He remembers it
vividly as if the rockets were coming in a straight line from out the sky right at him.
He recalls being at the window witnessing the event and then suddenly being blown
across the room. He reports that he lost consciousness. When he came round and
realized what had happened, he was dazed and in "great shock". He reports being
injured during the blast and sustained a large painful hematoma on the left side of his
body. As soon as he came to his senses, he reports getting up and running downstairs
in order to flee the building. He reported that he felt an overwhelming fear for his life
and for that of his wife, Elisheva. On the way down the stairs, he noted a neighbor
also in shock standing by her doorway. He grabbed her and her baby and helped them
down the stairs to the middle of the building which was considered more protected
and safer. He later briefly returned to his apartment for food and clothes. He then
remembers going to the area where his wife was at the time and taking her to an even
more protected area of the city.


During this time, he felt as if he was "dodging rockets" in order to find his friends safe
house. He sincerely believed he was going to die that day. He recalls being very
nervous and frightened. He tried to concentrate on his wife and getting her to safety,
but the inner anxiety and fear was overwhelming. He felt that he could not spend
another moment in Safed due to his overwhelming sense of panic. He remembers
stopping a bus and "catching a ride" to Jerusalem in order to stay temporarily at a
friend's house. He reports this time as being extremely stressful, having abandoned his
home with all his possessions and the knowledge that he could lose it all. He felt
                                            2
insecure as a result of not having a place a to stay, with no family or friends for
support and having very little money (compounded by the fact that his bank in Safed
was closed and he had no access to his limited funds). Due to what he reports as
overwhelming stress, he indicates that he was not thinking clearly. The next day he
went to pray at the Western Wall. He reports that he felt intimidated and mocked at by
some local Arabs. He recalls that he felt harassed and taunted by them commenting on
the fact that he was Jewish, that rockets were falling on Israel and the fact that he was
showing some signs of injury. He reports that he simply "snapped" and took
someone's knife and held it to the neck of one Arab while grabbing another's throat.
He reports that all the "built up anxiety and tension overwhelmed" him. He indicates
that he was looking for a fight and an outlet for his anxiety and stress. He does not
know what came over him since he is not a violent man and that the behavior was
very inconsistent with anything he had done in the past. The only explanation he
thinks he can give was that the enormous distress and tension that he had experienced
in the previous days had taken a serious toll on him. He was subsequently arrested by
the police after a few hours. The police were of Bedouin ethnicity which did not help
matters. With them too he fought. He does not know why he acted as he did during
that day except to say that he is sure that he was "upset and overwhelmed" at being
rocketed out his house" by Hezbollah and that he took it out unfairly on local Arabs.
He was severely punished for this misjudgment in behavior and received 13 months
prison sentence. He denies having used any drugs or alcohol during the time.


He reports that prison was very difficult emotionally for him especially since it came
as a result of being already stressed and emotionally drained from the trauma of the
rockets in the north and his close encounter with death in his apartment. He also never
had the opportunity to "properly recover from the trauma". He indicates that there was
only one other English speaker in the prison; however this prisoner spent most of his
time in solitary confinement so he did not have much interaction with him. When he
was finally released, he started drinking heavily every day in order to deal with his
anxiety and frequent mood swings – none of which he reported he had ever
experienced prior to the rocket event and subsequent prison. This was followed by
heavy drug use which included marijuana, LSD and ecstasy, all this he did in order to
"self-treat" his difficulties and depression. This included chronic low mood, with
associated poor sleep, increased irritability and agitation. All this was a marked
                                            3
change in behavior and mood from before the war and a change that he feels is not
attributable to the prison experience, but rather to how he feels he reacted to the
rockets. Prior to the rockets, he declares that he had only engaged in very occasional
recreational drug use – consisting of marijuana and minor alcohol use and never any
"heavy drug use" of the type that he used after the war.


After a few years of this drug use and his social and occupational life being markedly
affected, he finally agreed to serious drug rehabilitation. However it took him years to
internalize that he needed help and that all his problems resulted from him trying to
manage his underlying anxiety following the trauma to which he was exposed during
the war. He indicates that he attended the Returno drug rehabilitation clinic for a
period of 6 months and that this helped him a great deal. While at Returno, he met
with a psychiatrist on only two routine occasions – once on admission, and once more
later for routine follow up.


He reports that the years took their toll with his frequent problems and interactions
with the police, the courts and his relationship struggles. In the rehab program, he
worked intensely on his reaction to the rockets and his traumatic response to the
experience. He reports that even though his relationship was often stormy with his
wife, at the time of the rockets they were officially divorced, they were working on
mending their relationship and thus were together again at the time of the war.
However in the aftermath of the war, including the resulting time spent in prison and
his subsequent alcohol and drug use after being released from prison, they never were
able to return to where they were before the war. He feels much of this was
attributable to his marked personality change during the war, after which he became
aggressive, irritable and unstable. While he denies ever hitting his wife, he would be
rough with her including grabbing her in an aggressive manner when irritable. He
understands that this was too much for her, culminating in her finally leaving him for
good when he went to Returno for drug rehabilitation.


Long-term Physical and Psychological Sequelae Following the Event


Mr. Reuvane indicates that he feels that his whole outlook on life was irreversibly
changed since the events of the war in 2006 and being close to death from the falling
                                            4
katyushas. Prior to the war, he reports that he was never fearful of Arabs or Muslims.
However something "snapped" inside him during his experience and ever since he has
become fearful of Arabs and Muslims and aggressive towards them since he feels
threatened and cannot overcome this strong emotion. He thus indicates that since the
war, it takes very little to be "set off" by Arabs.


PTSD symptomatology
    1. Reports intermittent nightmares of "nuclear Holocausts" for years after the
        war. Over the last few years, he reports that they have abated.
    2. He reports that he has avoided going back to the area in Safed where he had
        lived before and where he had his close encounter with death. This is despite
        the fact that he did move back to live in Safed again albeit in a different area
        of Safed.
    3. He indicates that he gets flashbacks to the event with the Katyusha whenever
        he hears any siren or loud noise. Immediately he feels palpitations and
        sweating as if it were recurring. This he reports can be very tormenting and
        frightening even though he knows cognitively that it happened a long time
        ago. He describes that he never was easily scared, however since the rocket
        event; all has changed in this area since the experience was so powerful for
        him.
    4. His self-esteem has been affected and he feels guilty for how his behavioral
        changes have affected his family (ex-wife and child).
    5. In general, he reports that he is more jumpy than he used to be in the past. This
        includes what he describes as "extreme sensitivity to loud noises in general,
        and sirens in particular, such as those on the Day of Remembrance and
        Holocaust day (Yom Hashoa). Once again, he can experience palpitations,
        anxiety and can even "piss in his pants". Overall, he feels that he is "constantly
        on edge" – a marked difference from before the 2006 war.


He believes he has not recovered to this day from his years of downward spiraling,
anxiety, drug use, irritability and aggression which began after the rocket experience.
Nevertheless, he is trying hard to get his life together again and regrets the damage he
has caused to others as a result of his irritability, however much he feels he was not in
control at the time as a result of the trauma. He believes that his life has been affected
                                              5
irreversibly including the fact that many doors are now closed to him since he was in
prison. This includes other "inconveniences" such as not being able to own a handgun
(due to his prison record) which he feels is essential for anyone in the area in which
he lives due to the danger travelling on the roads.


Previous Psychiatric Illnesses
Mr. Reuvane reports no psychiatric history of any type prior to the terror suicide
bombing event.


Alcohol or Substance Use
He reports no use of any drugs at present. He does admit to occasional minor alcohol
use on social occasions as well as smoking (cigarettes). He does not believe that he
has a current problem with alcohol.


Current Medical Illnesses
Denies any problems besides asthma – takes Ventolin occasionally as needed


Family Psychiatric History
Denies any.


Mental Status
General appearance: Appropriately dressed and groomed. Tattoos on his body (from
before moving to Israel).
Behavior: Outwardly cooperative. His apparent openness turns to distress on recalling
the experience when he was blown across the room by a katyusha in his apartment
building.
Affect: Euthymic affect when discussing his life and problems. Overtly tensed up
when describing the event with the katyushas during the war and his subsequent
efforts to escape the danger. Able to switch to a less tense demeanor when discussing
his son.
Mood: Admits to still feeling depressed at times – however less than before.
Speech: Clear and coherent
Thought disorder: No evidence of formal thought disorder.
Thought Content: No evidence of delusional content.
                                            6
Perceptual Disorder: No evidence of past or present hallucinations. No evidence of
psychosis.
Neurocognitive and neuropsychiatric status: fully alert and oriented. Concentration
and attention ability is intact.
Impulse Control: Intact.
Insight: Good.
Judgment: Good.
Reliability of Mental status and interview: very good.


Psychological Testing


HAM-D rating scale and PTSD scale (PDS) were administered.


The Hamilton Depression rating scale (also known as the Ham-D) is the most
widely used clinician-administered depression assessment scale. The original version
contains 17 items (HDRS17) relating to symptoms of depression experienced over the
past week.


The Post-Traumatic Stress Diagnostic Scale (PDS) is a 49-item self-report measure
used in clinical or research settings to measure severity of Post-traumatic Stress
Disorder (PTSD) symptoms related to a single identified traumatic event. The PDS
has four sections. Part 1 is a trauma checklist. In Part 2, those completing the scale are
asked about this most disturbing traumatic event including when it happened, if
anyone was injured, perceived life threat, and whether the event resulted in
helplessness or terror. Part 3 evaluates 17 PTSD symptoms. Respondents are asked to
rate the severity of the symptom from 0 ("not at all or only one time") to 3 ("5 or more
times a week / almost always"). Part 4 assesses influence of the symptoms in their
lives.


Scores indicate presence of mild depression (score of 9 on the Ham-D) and severe
PTSD (score of 44 on the PDS). Please see attached documents with detailed scoring.




                                            7
Comments of former wife – Elisheva Aaron
Ms. Aaron reports that at the time of the war in 2006, although she and Avishai were
officially divorced, they were attempting reconciliation and were living together
again. She indicated that after Avishai was injured, their "sense of distress" and
"overwhelming fear" for their lives led them to flee Safed in the middle of the night
(without their belongings) for Jerusalem where they had a place to stay, albeit with no
furniture. She states however that in Jerusalem, the reality of their lives became even
"more unbearable". She relates that Avishai decided to go to pray in the old city at the
Western Wall "following the horrific events of that day". She reports that after he
received offensive comments from a few Arab men in the vicinity, he engaged in a
physical fight with them. She reports that this was a marked change in character for
Avishai who she says "had always been a peace loving, calm, and completely non-
violent person". She attributes his uncharacteristic behavior and "loss of control" as an
obvious reaction to the events of that stressful day. After this event, she stated that her
family was destroyed and that Avishai and she never managed to get back together
again after the year he spent in jail even though they tried several times. She believes
that clearly "he is a changed man – for the worse" since the war period.


Summary of Observations
Avishai Reuvane is a 43 year old male with signs and symptoms of PTSD, persistent
depressive disorder (chronic dysthymia) and polysubstance abuse (in remission) since
being exposed as a civilian to war in 2006. During this time he experienced several
katyusha rockets falling around him and was mildly injured when one fell close to his
apartment. He found it difficult to cope with what was subjectively for him an
overwhelming experience. It took a heavy toll on him and led to a marked change in
his mood and behavior with him experiencing significant anxiety and aggression in
order to cope with overwhelming inner emotions. Much of his behavior was affected
by intense anger outbursts affecting his close interpersonal interactions as well as
exchanges with strangers, which represented a marked change from before the loss. In
addition, his aggression towards individuals of Arab ethnicity was uncontrolled at
times due to his perception that they were to blame for his traumatic experiences. This
lead to problems with the law and a 13 month period in prison due to untoward
aggression towards Arab persons as well as polysubstance abuse.


                                             8
Prognosis
Avishai Reuvane suffered considerable distress and anxiety following exposure to and
being injured from rocket blasts in Safed during the war in 2006. Due to his resultant
anxiety, stress and constantly being on edge, he believes his life has been irreversibly
affected. It is not expected that his strong feelings of anxiety affecting many areas of
his personal and interpersonal functioning will resolve in the short term, and they will
continue to affect him in the future.


Diagnostic Formulation


309.81 (F43.10) Post-traumatic Stress Disorder, moderate to severe


300.4 (F34.1) Persistent Depressive Disorder; mild severity, with pure dysthymic
syndrome


304.80 Polysubstance dependence, sustained remission




Rael Strous MD


Attachments: HAM-D rating scale results
               PDS scale
               Curriculum Vitae (Rael Strous MD)




                                           9
